

Exhibit 10.1


Execution Version
 
 


 
REVOLVING CREDIT AGREEMENT


dated as of July 28, 2006


among


LANDAMERICA FINANCIAL GROUP, INC.
as Borrower,




THE LENDERS FROM TIME TO TIME PARTY HERETO,




SUNTRUST BANK
as Administrative Agent


WACHOVIA BANK, NATIONAL ASSOCIATION
and UNION BANK OF CALIFORNIA, N.A.
as Co-Syndication Agents


and


US BANK, NATIONAL ASSOCIATION
and
JPMORGAN CHASE BANK
as Co-Documentation Agents














====================================================================




SUNTRUST CAPITAL MARKETS, INC.,
as Lead Arranger and Book Manager





--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
Page
   
ARTICLE I DEFINITIONS; CONSTRUCTION
1
   
Section 1.1. Definitions
1
Section 1.2. Classifications of Loans and Borrowings
21
Section 1.3. Accounting Terms and Determination
21
Section 1.4. Terms Generally
21
   
ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS
22
   
Section 2.1. General Description of Facilities
22
Section 2.2. Revolving Loans
22
Section 2.3. Procedure for Revolving Borrowings
22
Section 2.4. Swingline Commitment
23
Section 2.5. Procedure for Swingline Borrowing; Etc
23
Section 2.6. Funding of Borrowings
24
Section 2.7. Interest Elections
5
Section 2.8. Optional Reduction and Termination of Commitments
26
Section 2.9. Repayment of Loans
26
Section 2.10. Evidence of Indebtedness
27
Section 2.11. Optional Prepayments
27
Section 2.12.  Mandatory Prepayments
28
Section 2.13. Interest on Loans
28
Section 2.14. Fees
29
Section 2.15. Computation of Interest and Fees
30
Section 2.16. Inability to Determine Interest Rates
30
Section 2.17. Illegality
31
Section 2.18. Increased Costs
31
Section 2.19. Funding Indemnity
32
Section 2.20. Taxes
33
Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
34
Section 2.22.  Letters of Credit
36
Section 2.23. Mitigation of Obligations
40
Section 2.24. Increase of Commitments; Additional Lenders
40
   
ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
42
   
Section 3.1. Conditions To Effectiveness
42
Section 3.2. Each Credit Event
43
Section 3.3. Delivery of Documents
44

 
 

--------------------------------------------------------------------------------


 

   
ARTICLE IV REPRESENTATIONS AND WARRANTIES
44
Section 4.1. Existence; Power
44
Section 4.2. Organizational Power; Authorization
44
Section 4.3. Governmental Approvals; No Conflicts
44
Section 4.4. Financial Statements
45
Section 4.5. Litigation and Environmental Matters
45
Section 4.6. Compliance with Laws and Agreements
45
Section 4.7. Investment Company Act, Etc.
46
Section 4.8. Taxes
46
Section 4.9. Margin Regulations
46
Section 4.10. ERISA
46
Section 4.11. Ownership of Property
47
Section 4.12. Disclosure
47
Section 4.13. Labor Relations
47
Section 4.14. Subsidiaries
48
Section 4.15. Insolvency
48
Section 4.16. Insurance Licenses
48
Section 4.17. Reinsurance
48
Section 4.18. Reserves
48
Section 4.19. OFAC
49
Section 4.20. Patriot Act
49
   
ARTICLE V AFFIRMATIVE COVENANTS
49
   
Section 5.1. Financial Statements and Other Information
49
Section 5.2. Notices of Material Events
51
Section 5.3. Existence; Conduct of Business
52
Section 5.4. Compliance with Laws, Etc.
52
Section 5.5. Payment of Obligations
52
Section 5.6. Books and Records
53
Section 5.8. Maintenance of Properties; Insurance
53
Section 5.9. Use of Proceeds and Letters of Credit
53
   
ARTICLE VI FINANCIAL COVENANTS
53
   
Section 6.1. Leverage Ratio
54
Section 6.2. Interest Coverage Ratio
54
   
ARTICLE VII NEGATIVE COVENANTS
54
   
Section 7.1. Indebtedness
54
Section 7.2. Negative Pledge
55
Section 7.3. Fundamental Changes
56
Section 7.4. Investments, Loans, Etc.
57
Section 7.5. Restricted Payments
58
Section 7.6. Sale of Assets
58
Section 7.7. Transactions with Affiliates
59

 
 
ii

--------------------------------------------------------------------------------


 

   
Section 7.8. ERISA
60
Section 7.9. Sale and Leaseback Transactions
60
Section 7.10. Hedging Transactions
60
Section 7.11. Accounting Changes
60
Section 7.12. Restrictive Agreements
60
Section 7.13. Lease Obligations
61
Section 7.14. Material Subsidiaries
61
   
ARTICLE VIII EVENTS OF DEFAULT
62
   
Section 8.1. Events of Default
62
   
ARTICLE IX THE ADMINISTRATIVE AGENT
65
   
Section 9.1. Appointment of Administrative Agent
65
Section 9.2. Nature of Duties of Administrative Agent
65
Section 9.3. Lack of Reliance on the Administrative Agent
66
Section 9.4. Certain Rights of the Administrative Agent
66
Section 9.5. Reliance by Administrative Agent
66
Section 9.6. The Administrative Agent in its Individual Capacity
67
Section 9.7. Successor Administrative Agent
67
Section 9.8. Authorization to Execute other Loan Documents
68
Section 9.9. Co-Documentation Agents; Co-Syndication Agents
68
   
ARTICLE X MISCELLANEOUS
68
   
Section 10.1. Notices
68
Section 10.2. Waiver; Amendments
70
Section 10.3. Expenses; Indemnification
71
Section 10.4. Successors and Assigns
72
Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process
74
Section 10.6. WAIVER OF JURY TRIAL
75
Section 10.7. Right of Setoff
75
Section 10.8. Counterparts; Integration
76
Section 10.9. Survival
76
Section 10.10. Severability
76
Section 10.11. Confidentiality
76
Section 10.12. Interest Rate Limitation
77
Section 10.13. Waiver of Effect of Corporate Seal
77
Section 10.14. Location of Closing
77
   


iii

--------------------------------------------------------------------------------





Schedules
       
-
   
Annex I
-
Revolving Credit Commitments
 
Schedule I
-
Applicable Margin and Applicable Percentage
 
Schedule 4.5(a)
-
Litigation
 
Schedule 4.5(b)
-
Environmental Matters
 
Schedule 4.14
-
Subsidiaries
 
Schedule 4.16
-
Insurance Subsidiaries
 
Schedule 4.18
-
Reserves
 
Schedule 7.1
-
Outstanding Indebtedness
 
Schedule 7.2
-
Existing Liens
 
Schedule 7.14
-
Material Subsidiaries
               
Exhibits
     
Exhibit A
-
Form of Revolving Credit Note
 
Exhibit B
-
Form of Swingline Note
 
Exhibit C
-
Form of Assignment and Acceptance
   
-
   
Exhibit 2.3
-
Form of Notice of Revolving Borrowing
 
Exhibit 2.5
-
Form of Notice of Swingline Borrowing
 
Exhibit 2.7
-
Form of Continuation/Conversion
 
Exhibit 5.1(c)
-
Form of Compliance Certificate





 

iv

--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT
 
THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of July 28, 2006, by and among LANDAMERICA FINANCIAL GROUP, INC., a Virginia
corporation (the “Borrower”), the several banks and other financial institutions
and lenders from time to time party hereto (the “Lend-ers”) and SUNTRUST BANK,
in its capacity as administrative agent for the Lenders (the “Administrative
Agent”), as issuing bank (the “Issuing Bank”) and as swingline lender (the
“Swingline Lender”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that the Lenders establish a
$200,000,000 revolving credit facility in favor of the Borrower;
 
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of the Borrower;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:
 
ARTICLE I  
 
DEFINITIONS; CONSTRUCTION
 
Section 1.1.  Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
 
“Acquisition” shall mean any transaction or a series of related transactions
consummated after the Closing Date for the purpose of or resulting, directly or
indirectly, in (a) the acquisition by the Borrower or any of its Subsidiaries of
all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of more than of 50% of the capital
stock of any Person, or otherwise causing any Person to become a direct or
indirect Subsidiary of the Borrower or (c) a merger or consolidation or any
other combination by the Borrower or any of its Subsidiaries with another Person
(other than a Person that, as of the date of such merger or consolidation is a
direct or indirect Subsidiary of the Borrower) provided that the Borrower or
such Subsidiary shall be the surviving Person.
 
“Additional Commitment Amount” shall have the meaning set forth in Section
2.24(a).
 
“Additional Lender” shall have the meaning set forth in Section 2.24(b).
 


--------------------------------------------------------------------------------



“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum ob-tained by dividing (i) LIBOR for
such Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
 
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount equals $200,000,000.
 
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
 
“Annual Statement” shall mean the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of organization, which statement shall be
in the form required by such Insurance Subsidiary’s jurisdiction of organization
or, if no specific form is so required, in the form of financial statements
permitted by such insurance commissioner (or similar authority) to be used for
filing annual statutory financial statements and shall contain the type of
information permitted by such insurance commissioner (or similar authority) to
be disclosed therein, together with all exhibits or schedules therewith.
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
 
“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on any date or the letter of credit fee referred to in Section
2.14(c), as the case may be, a percentage per annum determined by reference to
the applicable Leverage Ratio from time to time in effect as set forth on
Schedule I; provided, that a change in the Applicable Margin resulting from a
change in the Leverage Ratio shall be effective on the second Business Day after
which the Borrower delivers the financial statements required by Section 5.1(a)
or (b) and the Compliance Certificate required by Section 5.1(c); provided
further, that if at any time the
 

2

--------------------------------------------------------------------------------



Borrower shall have failed to deliver such financial statements and such
Compliance Certificate when so required, the Applicable Margin shall be at Level
IV as set forth on Schedule I until such time as such financial statements and
Compliance Certificate are delivered, at which time the Applicable Margin shall
be determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the financial statements and Compliance
Certificate for the Fiscal Quarter ending June 30, 2006 are required to be
delivered shall be at Level III as set forth on Schedule I.
 
“Applicable Percentage” shall mean, with respect to the facility fee referred to
in Section 2.14(b) as of any date, the percentage per annum determined by
reference to the applicable Leverage Ratio in effect on such date as set forth
on Schedule I; provided, that a change in the Applicable Percentage resulting
from a change in the Leverage Ratio shall be effective on the second Business
Day after which the Borrower delivers the financial statements required by
Section 5.1(a) or (b) and the Compliance Certificate required by Section 5.1(c);
provided further, that if at any time the Borrower shall have failed to deliver
such financial statements and such Compliance Certificate, the Applicable
Percentage shall be at Level IV as set forth on Schedule I until such time as
such financial statements and Compliance Certificate are delivered, at which
time the Applicable Percentage shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Percentage for the facility fee
from the Closing Date until the financial statements and Compliance Certificate
for the Fiscal Quarter ending June 30, 2006 are required to be delivered shall
be at Level III as set forth on Schedule I.
 
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Arbitrage Liens” shall mean Liens securing Indebtedness of the Borrower and its
Subsidiaries having a maturity of 92 days or less representing borrowings from a
bank or banks in which the Borrower or such Subsidiary has at least a like
amount of funds on deposit, which borrowings are incurred in the ordinary course
of business in amounts and for purposes consistent with past business practices
and are secured only by Permitted Investments purchased by the Borrower or such
Subsidiary with the proceeds of such borrowings.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit C attached hereto or any other form approved by the
Administrative Agent.
 
“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.
 
“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent’s prime lending rate is a reference rate
 
3

--------------------------------------------------------------------------------


and does not necessarily represent the lowest or best rate charged to customers.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lend-ing rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.
 
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
 
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which dealings in Dollars are
carried on in the London interbank market.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“Capital Stock” shall mean any capital stock (or in the case of a partnership or
limited liability company, the partners’ or members’ equivalent equity interest)
of the Borrower or any of its Subsidiaries (to the extent issued to a Person
other than the Borrower), whether common or preferred.
 
“Capital Title” shall mean Capital Title Group, Inc.
 
“Capital Title Acquisition” shall mean the acquisition by the Borrower of all of
the capital stock of Capital Title.
 
“Centennial Bank” shall mean Centennial Bank, a California industrial bank,
whose principal place of business is located in Fountain Valley, California.
 
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 25% or more of the outstanding shares of the voting stock of the Borrower, or
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (a) nominated by
the current board of directors nor (b) appointed by directors so nominated.
 
4

--------------------------------------------------------------------------------


“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.18(b), by such Lender’s or the Issuing Bank’s
holding company, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.
 
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).
 
“Commonwealth” shall mean Commonwealth Land Title Insurance Company, a
Pennsylvania corporation.
 
“Compliance Certificate” shall mean a certificate from the treasurer or the
principal financial officer of the Borrower in the form of, and containing the
certifications set forth in, the certificate attached hereto as Exhibit 5.1(c).
 
“Consolidated EBIT” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, (A) Consolidated Interest Expense for such period, and (B)
income tax expense for such period, in each case determined on a consolidated
basis in accordance with GAAP.
 
“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense for such period, (ii) income
tax expense for such period, (iii) depreciation and amortization for such period
and (iv) all other non-cash charges for such period, in each case determined on
a consolidated basis in accordance with GAAP, minus (c) any cash expenditures or
losses during such period to the extent a non-cash charge was taken for such
expenditure or loss in an earlier period.
 
“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, total interest expense, including without limitation the interest
component of any payments in respect of capital lease obligations capitalized or
expensed during such period (whether or not actually paid during such period),
other than interest expense on certificates of deposit and interest on deposits
of Centennial Bank.
 
5

--------------------------------------------------------------------------------


“Consolidated Net Income” shall mean for any period for the Borrower and its
Subsidiaries for any period, the net income (or loss) of the Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, but excluding therefrom (to the extent otherwise included therein)
(i) any extraordinary gains or losses, (ii) any gains attributable to write-ups
of assets, (iii) any equity interest of the Borrower or any Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Subsidiary, and
(iv) any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
on the date that such Person’s assets are acquired by the Borrower or any
Subsidiary.
 
“Consolidated Net Worth” shall mean as of any date of determination, for the
Borrower and its Subsidiaries, (i) the total assets of the Borrower and its
Subsidiaries that would be reflected on the Borrower’s consolidated balance
sheet as of such date prepared in accordance with GAAP, after eliminating all
amounts properly attributable to minority interests, if any, in the stock and
surplus of its Subsidiaries, minus the (ii) sum of (x) the total liabilities of
the Borrower and its Subsidiaries that would be reflected on the Borrower’s
consolidated balance sheet as of such date prepared in accordance with GAAP and
(y) the amount of any write-up in the book value of any assets resulting from a
revaluation thereof or any write-up in excess of the cost of such assets
acquired reflected on the consolidated balance sheet of the Borrower as of such
date prepared in accordance with GAAP.
 
“Consolidated Shareholders’ Equity” shall mean, as of any date of determination,
the aggregate shareholders’ equity of the Borrower as of such date determined in
accordance with GAAP.
 
“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and its Subsidiaries as of such date, determined on
a consolidated basis in accordance with GAAP.
 
“Consolidated Total Capital” shall mean, as of any date, the sum of (i)
Consolidated Total Debt as of such date and (ii) Consolidated Shareholders’
Equity as of such date.
 
6

--------------------------------------------------------------------------------


“Consolidated Total Debt” shall mean, as of any date of determination, all
Indebtedness of the Borrower and its Subsidiaries measured on a consolidated
basis in accordance with GAAP as of such date, including, without limitation,
all Indebtedness with respect to Federal Home Loan Bank Borrowings, but
excluding (i) Indebtedness of the type described in clause (xi) of the
definition thereof, (ii) Indebtedness incurred in connection with Arbitrage
Liens, (iii) Specified Relocation Indebtedness permitted under Section 7.1(g)
and (iv) intercompany Indebtedness.


“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of De-fault.
 
“Default Interest” shall have the meaning set forth in Section 2.13(c).
 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person (other than a natural Person)
approved by the Administrative Agent, the Issuing Bank, and unless (x) such
Person is taking delivery of an assignment in connection with physical
settlement of a credit derivatives transaction or (y) an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed). If the consent of the Borrower to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in paragraph (b)(i) of Section 10.4), the Borrower shall be deemed to have given
its consent five Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or
 
7

--------------------------------------------------------------------------------


(v) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Secu-rity Act of 1974, as
amended from time to time, and any successor statute.
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
 
“Eurodollar” when used in reference to any Loan or Borrowing refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Event of Default” shall have the meaning provided in Article VIII.
 
8

--------------------------------------------------------------------------------


“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (i) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (ii) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (iii) in the case
of a Foreign Lender, any withholding tax that (x) is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (y) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (z) is attributable to such Foreign Lender’s failure to
comply with Section 2.20(e).
 
“Existing Credit Agreement” shall mean that certain Revolving Credit Agreement,
dated as of November 6, 2003, by and among the Borrower, such lenders, and
SunTrust Bank as administrative agent, as amended.
 
“Facultative Reinsurance Agreement” has the meaning set forth in Section 4.17.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
 
“Federal Home Loan Bank Borrowings” shall mean all Indebtedness of Centennial
Bank owing to the Federal Home Loan Bank.
 
“Fee Letter” shall mean that certain fee letter, dated as of June 13, 2006,
executed by SunTrust Capital Markets, Inc. and SunTrust Bank and accepted by the
Borrower.
 
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
 
“Fiscal Year” shall mean any fiscal year of the Borrower.
 
“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.
 
“GAAP” shall mean generally accepted accounting prin-ciples in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising
 
9

--------------------------------------------------------------------------------


executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including, without limitation, any
board of insurance, insurance department or insurance commissioner.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into between
such Person and any Lender or Affiliate of any Lender that is a rate swap, basis
swap, forward rate transaction, commodity swap, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collateral
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures, including, without
limitation, the 2004 Convertible Debenture Hedges.
 
“Indebtedness” of any Person shall mean, without dupli-cation (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business; provided, that for purposes of Section 8.1(f), trade payables
overdue by more than 120 days shall be included in this definition except to the
extent that any of such trade payables are being disputed in good faith and by
appropriate measures), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any common stock of such Person, (x)
Off-Balance Sheet Liabilities and (xi) all Hedging Obligations. The Indebtedness
of any Person shall include the Indebtedness of any partnership or joint venture
in which such Person is a general partner or a joint venturer, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor. Notwithstanding the foregoing, Indebtedness shall not include
amounts
 
10

--------------------------------------------------------------------------------


owing under insurance contracts issued by any Insurance Subsidiary or deposits
of third parties held by any Subsidiary, in each case to the extent incurred in
the ordinary course of business.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Information Memorandum” shall mean the Confidential Information Memorandum
dated June, 2006 relating to the Borrower and the transactions contemplated by
this Agreement and the other Loan Documents.
 
“Insurance Subsidiary” shall mean any Subsidiary which has a License as an
insurance underwriter to engage in the insurance business.
 
“Interest Coverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to such date to (ii) Consolidated Interest Expense for the
four consecutive Fiscal Quarters ending on or immediately prior to such date.
 
“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that: 
 
(i)  the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
 
(ii)  if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Pe-riod shall be extended to the next succeeding Business
Day, unless such Business Day falls in another calendar month, in which case
such Interest Period would end on the next preceding Business Day; and
 
(iii)  any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no nu-merically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month.
 
“Investments” shall have the meaning given to such term in Section 7.4.
 
“Issuing Bank” shall mean SunTrust Bank in its capacity as an issuer of Letters
of Credit pursuant to Section 2.22.
 
“Joint Venture” shall mean a single purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by the Borrower or any of its Subsidiaries with another Person
in order to conduct a venture or enterprise with such Person.
 
“Lawyers Title Insurance” shall mean Lawyers Title Insurance Corporation, a
Virginia corporation.
 
11

--------------------------------------------------------------------------------


“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $25,000,000.
 
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
 
“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.
 
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
 
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender.
 
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.
 
“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated Total Capital as of such date. 
 
“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is un-available for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two (2)
Business Days preceding the first day of such Interest Period by leading banks
in the London interbank market as of 10:00 a.m. for delivery on the first day of
such Interest Period, for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Loan of the Administrative Agent.
 
“License” shall mean any license, certificate of authority, permit or other
authorization which is required to be obtained from any Governmental Authority
in connection with the operation, ownership or transaction of an insurance
business.
 
“Lien” shall mean any mortgage, pledge, security inter-est, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other
 
12

--------------------------------------------------------------------------------


arrangement having the practical effect of the foregoing or any preference,
priority or other security agree-ment or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any capital lease having the same economic effect as any of the
foregoing).
 
“Loan Documents” shall mean, collectively, this Agree-ment, the Notes (if any),
the LC Documents, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing.
 
“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, finan-cial condition, assets, liabilities or prospects of
the Borrower or of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of Borrower to perform any of its obligations under the Loan Documents,
(iii) the rights and remedies of the Administrative Agent, the Issuing Bank,
Swingline Lender and the Lenders under any of the Loan Documents or (iv) the
legality, validity or enforceability of any of the Loan Documents.
 
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), including, without limitation, Hedging Obligations, of any
of the Borrower and its Subsidiaries, individually or in an aggregate principal
amount exceeding $10,000,000. For purposes of determining the amount of
attributed Indebtedness from Hedging Obligations, the “principal amount” of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations.
 
“Material Insurance Subsidiary” a Material Subsidiary which is an Insurance
Subsidiary.
 
“Material Subsidiary” shall mean, as of any date of determination, any direct or
indirect Subsidiary of the Borrower (a) having total assets aggregating in
excess of 2.5% of Consolidated Total Assets as of such date, or (b) the portion
of Consolidated Net Income which was contributed by such Subsidiary during the
four Fiscal Quarters then most recently ended exceeds 5% of Consolidated Net
Income for the four Fiscal Quarters then most recently ended or (c) has been
identified by the Borrower as a Material Subsidiary on Schedule 7.16 or in any
Compliance Certificate or has been designated by the Borrower as a Material
Subsidiary pursuant to Section 7.16, in all cases under this clause (c) subject
to the Borrower’s right to de-designate pursuant to Section 7.16.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
 
13

--------------------------------------------------------------------------------


“NAIC” shall mean the National Association of Insurance Commissioners or any
successor thereto, or in the absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.
 
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
 
“Notes” shall mean, collectively, the Revolving Credit Notes and the Swingline
Note.
 
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
 
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).
 
“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.3.
 
“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.5.
 
“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliqui-dated, now existing or hereafter arising hereunder or thereunder, and
all Hedging Obligations owing to the Administrative Agent, any Lender or any of
their Affiliates, and all obligations and liabilities incurred pursuant to this
Agreement or any other Loan Document in connection with collecting and enforcing
the foregoing, together with all renew-als, extensions, modifications or
refinancings thereof.
 
14

--------------------------------------------------------------------------------


“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other similar transaction which is the functional
equivalent of off-balance sheet financing of such Person. For purposes of this
definition, the value of any sale and leaseback transaction referenced in clause
(ii) above shall be equal to all rental and purchase price payment obligations
of such Person under such sale and leaseback transaction assuming such Person
exercises the option to purchase the leased property at the end of the lease
term, discounted at the Treasury Rate plus 200 bps. 
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
 
“Participant” shall have the meaning set forth in Section 10.4(d).
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
 
“PBGC” shall mean the Pension Benefit Guaranty Corpora-tion referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Permitted Encumbrances” shall mean:
 
(i)  Liens imposed by law for taxes, fees, assessments or other governmental
charges not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;
 
(ii)  statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising by operation of law in the ordinary course
of business for amounts not yet due or which are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
 
(iii)  pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(iv)  deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obli-gations of a like nature, in each case in the ordinary course of business;
 
15

--------------------------------------------------------------------------------


(v)  judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
and
 
(vi)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;
 
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” shall mean:
 
(vii)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency or
instrumentality thereof to the extent such obligations are backed by the full
faith and credit of the United States), in each case maturing within one year
from the date of acquisition thereof;
 
(viii)  commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
 
(ix)  certificates of de-posit, bankers’ acceptances and time deposits issued or
guaranteed by or placed with, any domestic office of any commercial bank
organized under the laws of the United States or any state thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000; and
 
(x)  mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iii) above.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Loan funded under such
Commitment), and the denominator of which shall be the sum of such Commitments
of all Lenders (or if such Commitments have been terminated or expired or the
Loans have been declared to be due and payable, all Loans of all
 
16

--------------------------------------------------------------------------------


Lenders funded under such Commitments) and (ii) with respect to all Commitments
of any Lender at any time, the numerator of which shall be the sum of such
Lender’s Revolving Commitment (or if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable,
such Lender’s outstanding Revolving Loans, Swingline Exposure and LC Exposure)
and the denominator of which shall be the sum of all Lenders’ Revolving
Commitments (or if such Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, all outstanding Revolving
Loans, Swingline Loans and LC Exposure of all Lenders funded under such
Commitments).
 
“Quarterly Statements” shall mean the quarterly financial statements of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of organization, which statement shall be
in the form required by such Insurance Subsidiary’s jurisdiction of organization
or, if no specific form is so required, in the form of financial statements
permitted by such insurance commissioner (or similar authority) to be used for
filing quarterly statutory financial statements and shall contain the type of
information permitted by such insurance commissioner (or similar authority) to
be disclosed therein, together with all exhibits or schedules therewith.
 
“Rabbi Trust” shall mean a non-qualified deferred compensation trust that
qualifies as a “rabbi trust” under the Code.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Relocation Subsidiary” shall mean, any Subsidiary of the Borrower engaged in
providing relocations service of the general type previously provided by
Relocation Services, LLC, a Michigan limited liability company, Agronaut
Relocation Services, LLC, a Michigan limited liability company and Commonwealth
Relocations Services, Inc., a Pennsylvania corporation.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the Loans.
 
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of
 
17

--------------------------------------------------------------------------------


a Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.
 
“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Annex I, or in the
case of a Person becoming a Lender after the Closing Date through an assignment
of an existing Revolving Commitment, the amount of the assigned “Revolving
Commitment” as provided in the Assignment and Acceptance executed by such Person
as an assignee, as the same may be increased or deceased pursuant to terms
hereof.
 
“Revolving Commitment Termination Date” shall mean the earliest of (i) July 28,
2011 (ii) the date on which the Revolving Commitments are terminated pursuant to
Section 2.8 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.
 
“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.
 
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.
 
“SAP” shall mean, with respect to any Insurance Subsidiary, the statutory
accounting practices prescribed or permitted by the insurance commissioner (or
other similar authority) in the jurisdiction of such Insurance Subsidiary for
the preparation of annual statements and other financial reports by insurance
companies of the same type as such Insurance Subsidiary, which are applicable to
the circumstances as of the date of determination.
 
“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.
 
“Specified Relocation Indebtedness” shall mean Indebtedness of the Relocation
Subsidiaries incurred to acquire real estate in the ordinary course of the
relocation services business of the Relocation Subsidiaries, the maturity of
which Indebtedness shall not exceed one year from the original date of such
Indebtedness and which Indebtedness is secured solely by such real estate and is
otherwise non-recourse to the Borrower and its Subsidiaries.
 
18

--------------------------------------------------------------------------------


“Statutory Surplus” shall mean, as of any date of determination, with respect to
any Insurance Subsidiary, such Insurance Subsidiary’s statutory capital and
surplus at such date as determined in accordance with SAP (“Liabilities, Surplus
and Other Funds Statement,” page, 3 line 26 of the Annual Statement).
 
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, part-nership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, part-nership, joint venture, limited liability company,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held. Unless otherwise
indicated, all references to “Subsidiary” hereunder shall mean a Subsidiary of
the Borrower.
 
“Surety Instruments” shall mean all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.
 
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.5, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
 
“Swingline Lender” shall mean SunTrust Bank.
 
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
 
“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit B.
 
“Swingline Rate” shall mean, for any Interest Period, the rate as offered by the
Administrative Agent and accepted by the Borrower. The Borrower is under no
obligation to accept this rate and the Administrative Agent is under no
obligation to provide it.
 
“Synthetic Lease” means a lease transaction under which the parties intend that
(i) the lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended and (ii) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.
 
19

--------------------------------------------------------------------------------


“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication and (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term, discounted at the Treasury Rate plus 200
bps.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Transnation” shall mean Transnation Title Insurance Company, an Arizona
corporation.
 
“Treasury Rate” means, as of any date, with respect to the determination with
respect to any Synthetic Lease or sale and leaseback transaction, the rate of
interest for U.S. Treasury Bills published by the Bloomberg Reporting System on
the Business Day prior to such day, with a maturity equal to the remaining term
of such lease.
 
“2004 Convertible Debenture” shall mean, collectively, senior unsecured
convertible debentures of the Borrower, in an aggregate amount not to exceed One
Hundred Twenty-Five Million Dollars ($125,000,000), as described on Schedule 7.1
attached hereto.
 
“2004 Convertible Debenture Hedges” shall mean hedging transactions in the
Borrower’s Common Stock entered into by the Borrower in connection with the
offering of the 2004 Convertible Debenture concurrently with the pricing of such
offering, including but not limited to the following: the purchase by the
Borrower of a call option, the sale by the Borrower of a warrant option, and the
Borrower entering into a dividend floor protection agreement, an indemnity side
letter and other agreements relating to such hedging transactions.
 
“2006 Prudential Notes” shall mean, collectively, senior unsecured notes issued
by the Borrower on the Closing Date, in an aggregate amount not to exceed One
Hundred Fifty Million Dollars ($150,000,000) with an additional shelf facility
in an aggregate amount not to exceed Seventy Five million Dollars ($75,000,000).
 
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate. 
 
“Wholly Owned Subsidiary” shall mean any corporation or other entity into which
(other than directors’ qualifying shares required by law) 100% of the Capital
Stock of each class having ordinary voting power, and 100% of the Capital Stock
in every other class, in each case (or, in the case of Persons other than
corporations, membership interests or other equity interests), at the time of
which any determination is being made, is owned, beneficially and of record, by
the Borrower, or by one or more of the other Wholly Owned Subsidiaries, or both.
 
20

--------------------------------------------------------------------------------


“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.2.  Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Swingline Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate
Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also
may be classified and referred to by Class (e.g. “Revolving Borrowing”) or by
Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “ Revolving
Eurodollar Borrowing”).
 
Section 1.3.  Accounting Terms and Determination.. Un-less otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. References herein to particular columns, lines or
sections of any Person’s Annual Statement shall be deemed, where appropriate, to
be references to the corresponding columns, lines or sections of such Person’s
Quarterly Statements, or if no such corresponding column, line or section exists
or if any report form changes, then to the corresponding item referenced
thereby. In the event the columns, lines or sections of the Annual Statement
referenced herein are changed or renumbered, all such references shall be deemed
references to such column, line or section as so renumbered or changed.
 
Section 1.4.  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to
 
21

--------------------------------------------------------------------------------


any Person shall be construed to include such Person’s successors and permitted
assigns, (iii) the words “hereof”, “herein” and “hereunder” and words of similar
import shall be construed to refer to this Agreement as a whole and not to any
particular provision hereof, (iv) all references to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles, Sections,
Exhibits and Schedules to this Agreement and (v) all references to a specific
time shall be construed to refer to the time in the city and state of the
Administrative Agent’s principal office, unless otherwise indicated.
 
ARTICLE II  
 
AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1.  General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing Bank
agrees to issue Letters of Credit in accordance with Section 2.22, (iii) the
Swingline Lender agrees to make Swingline Loans in accordance with Section 2.4,
and (iv) each Lender agrees to purchase a participation interest in the Letters
of Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided, that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
at any time the Aggregate Revolving Commitment Amount from time to time in
effect.
 
Section 2.2.  Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (b) the sum of the aggregate
Revolving Credit Exposures of all Lenders exceeding the Aggregate Revolving
Commitment Amount. During the Availability Period, the Borrower shall be
entitled to borrow, prepay and reborrow Revolving Loans in accordance with the
terms and conditions of this Agreement; pro-vided, that the Borrower may not
borrow or reborrow should there exist a Default or Event of Default.
 
Section 2.3.  Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
attached hereto (a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. (New
York time) one (1) Business Day prior to the requested date of each Base Rate
Borrowing and (y) prior to 11:00 a.m. (New York time) three (3) Business Days
prior to the requested date of each Eurodollar Borrowing. Each Notice of
Revolving Borrowing shall be irrevocable and shall specify: (i) the aggregate
principal amount of such Borrowing, (ii) the date of such Borrowing (which shall
be a Business Day), (iii) the Type of such Revolving Loan comprising such
Borrowing and (iv) in the case of a
 
22

--------------------------------------------------------------------------------


      
 

 


 
Section 2.4.  Swingline Commitment. Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time not to exceed the lesser of (i) the
Swingline Commitment then in effect and (ii) the difference between the
Aggregate Revolving Commitment Amount and the aggregate Revolving Credit
Exposures of all Lenders; provided, that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
The Borrower shall be entitled to borrow, repay and reborrow Swingline Loans in
accordance with the terms and conditions of this Agreement.
 
Section 2.5.  Procedure for Swingline Borrowing; Etc. (a) The Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Swingline Borrowing substantially in the form of
Exhibit 2.5 attached hereto (“Notice of Swingline Borrowing”) prior to 10:00
a.m. (New York time) on the requested date of each Swingline Borrowing. Each
Notice of Swingline Borrowing shall be irrevocable and shall specify: (i) the
principal amount of such Swingline Loan, (ii) the date of such Swingline Loan
(which shall be a Business Day) and (iii) the account of the Borrower to which
the proceeds of such Swingline Loan should be credited. The Administrative Agent
will promptly advise the Swingline Lender of each Notice of Swingline Borrowing.
Each Swingline Loan shall accrue interest at the Swingline Rate and shall have
an Interest Period (subject to the definition thereof) as agreed between the
Borrower and the Swingline Lender. The aggregate principal amount of each
Swingline Loan shall be not less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. (New York time) on the requested date of such
Swingline Loan.
 
(b)  The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the
 
23

--------------------------------------------------------------------------------


Administrative Agent requesting the Lenders (including the Swingline Lender) to
make Base Rate Loans in an amount equal to the unpaid principal amount of any
Swingline Loan. Each Lender will make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Swingline Lender in accordance with Section 2.6, which will be used
solely for the repayment of such Swingline Loan.
 
(c)  If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender. If such Swingline Loan bears interest at a rate other than the
Base Rate, such Swingline Loan shall automatically become a Base Rate Loan on
the effective date of any such participation and interest shall become payable
on demand.
 
(d)  Each Lender’s obligation to make a Base Rate Loan pursuant to Section
2.5(b) or to purchase the participating interests pursuant to Section 2.5(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section, until such amount has been
purchased in full.
 
Section 2.6.  Funding of Borrowings.
 
(a)  Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. (New York time) to the Administrative Agent at the Payment Office;
provided, that the Swingline Loans will be made as set forth in Section 2.5. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
 
24

--------------------------------------------------------------------------------


Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.
 
(b)  Unless the Administrative Agent shall have been notified by any Lender
prior to 5:00 p.m. (New York time) one (1) Business Day prior to the date of a
Borrowing in which such Lender is to participate that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
cor-responding amount. If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender on the date of such
Borrowing, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender to-gether with interest at the
Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Bor-rowing. Nothing in this
subsec-tion shall be deemed to relieve any Lender from its obligation to fund
its Pro Rata Share of any Borrowing hereunder or to preju-dice any rights which
the Borrower may have against any Lender as a result of any de-fault by such
Lender hereunder.
 
(c)  All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
ob-ligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
 
Section 2.7.  Interest Elections.
 
(a)  Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing. This Section shall NOT
apply to Swingline Borrowings, which may not be converted or continued.
 
(b)  To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.7
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 11:00 a.m. (New York time) one
(1) Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 11:00 a.m. (New York time) three (3) Business Days
prior to a continuation of or conversion into a Eurodollar Borrowing. Each such
Notice of Conversion/Continuation shall be irrevocable and shall specify (i) the
Borrowing to which such Notice of
 
25

--------------------------------------------------------------------------------


Continuation/Conversion applies and if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of Continuation/Conversion, which shall be a Business Day, (iii)
whether the resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing; and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing,
the Interest Period applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of “Interest Period”. If
any such Notice of Continuation/Conversion requests a Eurodollar Borrowing but
does not specify an Interest Period, the Borrower shall be deemed to have
selected an Interest Period of one month. The principal amount of any resulting
Borrowing shall satisfy the minimum borrowing amount for Eurodollar Borrowings
and Base Rate Borrowings set forth in Section 2.3.
 
(c)  If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof. 
 
(d)  Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
Section 2.8.  Optional Reduction and Termination of Commitments.
 
(a)  Unless previously terminated, all Revolving Commitments (including the LC
Commitments) shall terminate on the Revolving Commitment Termination Date.
 
(b)  Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.8 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitment Amount
to an amount less than the outstanding Revolving Credit Exposures of all
Lenders. Any such reduction in the Aggregate Revolving Commitment Amount shall
result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000) in the Swingline Commitment and the LC Commitment.
 
Section 2.9.  Repayment of Loans.
 
26

--------------------------------------------------------------------------------


(a)  The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.
 
(b)  The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued interest thereon) on the earlier of (i) the last day of
the Interest Period applicable to such Borrowing and (ii) the Revolving
Commitment Termination Date.
 
Section 2.10.  Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment of each Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.7, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.7, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
 
(b)  At the request of any Lender (including the Swingline Lender) at any time,
the Borrower agrees that it will execute and deliver to such Lender a Revolving
Credit Note and, in the case of the Swingline Lender only, a Swingline Note,
payable to the order of such Lender.
 
Section 2.11.  Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, noon (New York time) not
less than three (3) Business Days prior to any such prepayment, (ii) in the case
of any prepayment of any Base Rate Borrowing, not less than one Business Day
prior to the date of such prepayment, and (iii) in the case of Swingline
Borrowings, prior to noon on the date of such prepayment. Each such notice shall
be irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with
 
27

--------------------------------------------------------------------------------


 
accrued interest to such date on the amount so prepaid in accordance with
Section 2.13(d); provided, that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrower
shall also pay all amounts required pursuant to Section 2.19. Each partial
prepayment of any Loan (other than a Swingline Loan) shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type pursuant to Section 2.3 or in the case of a Swingline Loan pursuant to
Section 2.5. Each prepayment of a Borrowing shall be applied ratably to the
Loans comprising such Borrowing.
 
Section 2.12.  Mandatory Prepayments.
 
(a)  Immediately upon receipt by the Borrower or any of its Subsidiaries of
proceeds of any sale or disposition by the Borrower or such Subsidiary of any of
its assets (excluding (i) up to $20,000,000 in any Fiscal Year of proceeds from
the sale of assets permitted under Section 7.6(d) and (ii) sales of assets
permitted by Section 7.6 other than pursuant to clause (d) thereof) the Borrower
shall prepay the Loans in an amount equal to all such proceeds, net of
commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by such Borrower
in connection therewith (in each case, paid to non-Affiliates). Any such
prepayment shall be applied in accordance with Section 2.12(b).
 
(b)  Any prepayments made by the Borrower pursuant to Section 2.12(a) above
shall be applied as follows: first, to Administrative Agent’s fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all other fees and reimbursable expenses of the Lenders
and the Issuing Bank then due and payable pursuant to any of the Loan Documents,
pro rata to the Lenders and the Issuing Bank based on their respective Pro Rata
Shares of such fees and expenses; third, to interests then due and payable on
the Loans made to Borrower, pro rata to the Lenders based on their respective
Revolving Commitments; fourth, to the principal balance of the Swingline Loans,
until the same shall have been paid in full, to the Swingline Lender; and fifth,
to the principal balance of the Revolving Loans, until the same shall have been
paid in full, pro rata to the Lenders based on their respective Revolving
Commitments. The Revolving Commitments of the Lenders shall be permanently
reduced by the amount of any prepayments made pursuant to clauses fourth and
fifth above.
 
(c)  If at any time the aggregate outstanding principal amount of Revolving
Loans exceeds the Revolving Commitment, the Borrower shall immediately repay the
Revolving Loans in an amount equal to such excess, together with all accrued and
unpaid interest on such excess amount and any amounts due under Section 2.19.
 
Section 2.13.  Interest on Loans.
 
(a)  The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan plus the Applicable
Margin in effect from time to time.
 
28

--------------------------------------------------------------------------------


(b)  The Borrower shall pay interest on each Swingline Loan at the Swingline
Rate in effect from time to time.
 
(c)  While an Event of Default exists or after acceleration, at the option of
the Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Pe-riod plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
and all Swingline Loans and all other Obligations hereunder (other than Loans),
at an all-in rate in effect for Base Rate Loans, plus an additional 2% per
annum.
 
(d)  Interest on the principal amount of all Loans shall accrue from and
includ-ing the date such Loans are made to but excluding the date of any
repay-ment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Commitment Termination Date.
Interest on all outstanding Eurodollar Loans shall be payable on the last day of
each Interest Period applicable thereto, and, in the case of any Eurodollar
Loans having an Interest Period in excess of three months or 90 days,
respectively, on each day which occurs every three months or 90 days, as the
case may be, after the initial date of such Interest Period, and on the
Revolving Commitment Termination Date. Interest on any Loan which is converted
into a Loan of another Type or which is repaid or prepaid shall be payable on
the date of such conversion or on the date of any such repayment or prepayment
(on the amount repaid or prepaid) thereof. All Default Interest shall be payable
on demand.
 
(e)  The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly con-firmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.
 
Section 2.14.  Fees.
 
(a)  The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent. 
 
(b)  The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee, which shall accrue at the Applicable Percentage per
annum (determined daily in accordance with Schedule I) on the daily amount of
the Revolving Commitment (whether used or unused) of such Lender during the
Availability Period; provided, that if such Lender continues to have any
Revolving Credit Exposure after the Revolving Commitment Termination Date, then
the facility fee shall continue to accrue on the daily amount of such Revolving
Credit Exposure from and after the Revolving Commitment Termination Date to the
date that all of such Lender’s Revolving Credit Exposure has been paid in full.
 
(c)  The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar
 
29

--------------------------------------------------------------------------------


Loans then in effect on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to such Letter of Credit during the period from and including the
date of issuance of such Letter of Credit to but excluding the date on which
such Letter of Credit expires or is drawn in full (including without limitation
any LC Exposure that remains outstanding after the Revolving Commitment
Termination Date) and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is irrevocably cancelled, whichever is later), as
well as the Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.
 
(d)  The Borrower shall pay to the Administrative Agent, for the ratable benefit
of each Lender, the upfront fee previously agreed upon by the Borrower and the
Administrative Agent, which shall be due and payable on the Closing Date.
 
(e)  Accrued fees (other than the upfront fee referenced in paragraph (d)) shall
be payable quarterly in arrears on the last day of each March, June, September
and December, commencing on September 30, 2006 and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further, that any such fees accruing after
the Revolving Commitment Termination Date shall be payable on demand.
 
Section 2.15.  Computation of Interest and Fees. All computations of interest
and fees hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable (to the
extent computed on the basis of days elapsed). Each determination by the
Administrative Agent of an interest amount or fee hereunder shall be made in
good faith and, except for manifest error, shall be final, con-clusive and
binding for all purposes.
 
Section 2.16.  Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
 
(i)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, ad-equate means do not exist for
ascertaining LIBOR for such Interest Period, or
 
(ii)  the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Loans
for such Interest Period,
 
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that
 
30

--------------------------------------------------------------------------------


the circumstances giv-ing rise to such notice no longer exist, (i) the
obligations of the Lenders to make Eurodollar Revolving Loans or to continue or
convert outstanding Loans as or into Eurodollar Loans shall be suspended and
(ii) all such affected Loans shall be converted into Base Rate Loans on the last
day of the then current Interest Period applicable thereto unless the Borrower
prepays such Loans in accordance with this Agreement. Unless the Borrower
notifies the Administrative Agent at least one Business Day before the date of
any Eurodollar Revolving Borrowing for which a Notice of Revolving Borrowing has
previously been given that it elects not to borrow on such date, then such
Revolving Borrowing shall be made as a Base Rate Borrowing. 
 
Section 2.17.  Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Revolving Borrowing, such Lender’s Revolving Loan
shall be made as a Base Rate Loan as part of the same Revolving Borrowing for
the same Interest Period and if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such Eurodollar Loan
if such Lender may lawfully continue to maintain such Loan to such date or (ii)
immediately if such Lender shall determine that it may not lawfully continue to
maintain such Eurodollar Loan to such date. Notwithstanding the foregoing, the
affected Lender shall, prior to giving such notice to the Administrative Agent,
designate a different Applicable Lending Office if such designation would avoid
the need for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.
 
Section 2.18.  Increased Costs.
 
(a)  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or 
 
(ii)  impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein; and the
result of either of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of
 
31

--------------------------------------------------------------------------------


 
    principal, interest or any other amount), then the Borrower shall promptly
pay, upon written notice from and demand by such Lender on the Borrower (with a
copy of such notice and demand to the Administrative Agent), to the
Administrative Agent for the account of such Lender, within five Business Days
after the date of such notice and demand, additional amount or amounts
sufficient to compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b)  If any Lender or the Issuing Bank shall have determined that on or after
the date of this Agreement any Change in Law regarding capital requirements has
or would have the ef-fect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of such Lender’s or the Issuing Bank’s
parent corporation) as a consequence of its obligations here-under or under or
in respect of any Letter of Credit to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Lender’s or the
Issuing Bank’s parent corporation with respect to capital adequacy) then, from
time to time, within five (5) Business Days after receipt by the Borrower of
written de-mand by such Lender (with a copy thereof to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s parent corporation for any such reduction suffered.
 
(c)  A certifi-cate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s parent corporation, as the case may be, specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be con-clusive, absent manifest
error. The Borrower shall pay any such Lender or the Issuing Bank, as the case
may be, such amount or amounts within 10 days after receipt thereof.
 
(d)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.
 
Section 2.19.  Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that
 
32

--------------------------------------------------------------------------------


       would have been the Interest Period for such Eurodollar Loan) over (B)
the amount of interest that would accrue on the principal amount of such
Eurodollar Loan for the same period if the Adjusted LIBO Rate were set on the
date such Eurodollar Loan was prepaid or converted or the date on which the
Borrower failed to borrow, convert or continue such Eurodollar Loan. A
certificate as to any additional amount payable under this Section 2.19
submitted to the Borrower by any Lender (with a copy to the Administrative
Agent) shall be conclusive, absent manifest error.
 
Section 2.20.  Taxes.
 
(a)  Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or the Issuing Bank (as
the case may be) shall receive an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)  Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
 
33

--------------------------------------------------------------------------------


Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that section; (2) the Foreign Lender is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Lender is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation). In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender. Each such Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose).
 
Section 2.21.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon (New York time), on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.18, 2.19 and 2.20 and 10.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the
 
34

--------------------------------------------------------------------------------


case of any payment accruing interest, interest thereon shall be made payable
for the period of such extension. All payments hereunder shall be made in
Dollars.
 
(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
that would result in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(d)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate
 
35

--------------------------------------------------------------------------------


determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.5(c), 2.6(b), 2.21(d), 2.22(c) or (d), or 10.3(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
Section 2.22.  Letters of Credit.
 
(a)  During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(d), agrees to issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$50,000; and (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate LC Exposure, plus the aggregate outstanding
Revolving Loans and Swingline Loans of all Lenders would exceed the Aggregate
Revolving Commitment Amount. Upon the issuance of each Letter of Credit each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Bank without recourse a participation in such Letter
of Credit equal to such Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit. Each issuance of a Letter of
Credit shall be deemed to utilize the Revolving Commitment of each Lender by an
amount equal to the amount of such participation.
 
(b)  To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.
 
(c)  At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the
 
36

--------------------------------------------------------------------------------


Administrative Agent has received such notice and if not, the Issuing Bank will
provide the Administrative Agent with a copy thereof. Unless the Issuing Bank
has received notice from the Administrative Agent on or before the Business Day
immediately preceding the date the Issuing Bank is to issue the requested Letter
of Credit directing the Issuing Bank not to issue the Letter of Credit because
such issuance is not then permitted hereunder because of the limitations set
forth in Section 2.22(a) or that one or more conditions specified in Article III
are not then satisfied, then, subject to the terms and conditions hereof, the
Issuing Bank shall, on the requested date, issue such Letter of Credit in
accordance with the Issuing Bank’s usual and customary business practices.
 
(d)  The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. (New York time) on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedents set forth in
Section 3.2 hereof shall not be applicable. The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.6. The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.
 
(e)  If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On
 
37

--------------------------------------------------------------------------------


the date that such participation is required to be funded, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the Issuing Bank.
Whenever, at any time after the Issuing Bank has received from any such Lender
the funds for its participation in a LC Disbursement, the Issuing Bank (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Administrative Agent or the Issuing Bank, as the case may be, will distribute to
such Lender its Pro Rata Share of such payment; provided, that if such payment
is required to be returned for any reason to the Borrower or to a trustee,
receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
the Issuing Bank to it.
 
(f)  To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraph (d) of this Section 2.22 on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the Default Rate.
 
(g)  If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Section 8.1. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Borrower agrees to execute any documents and/or
certificates to effectuate the intent of this paragraph. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest and profits,
if any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it had not been reimbursed and to the extent
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated, with the consent of the Required Lenders, be applied
to satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not so applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.
 
38

--------------------------------------------------------------------------------


(h)  Promptly following the end of each Fiscal Quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
Fiscal Quarter. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.
 
(i)  The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
 
(i)  Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
 
(ii)  The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
 
(iii)  Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;
 
(iv)  Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;
 
(v)  Any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; or
 
(vi)  The existence of a Default or an Event of Default.
 
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower
 
39

--------------------------------------------------------------------------------


to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Issuing Bank’s failure to exercise due care when determining
whether drafts or other documents presented under a Letter of Credit comply with
the terms thereof. The parties hereto expressly agree, that in the absence of
gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised due care in each such determination. In furtherance
of the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(j)  Each Letter of Credit shall be subject to the Uniform Customs and Practices
for Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500, as the same may be amended from time to time, and, to the
extent not inconsistent therewith, the governing law of this Agreement set forth
in Section 10.5.
 
Section 2.23.  Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.
 
Section 2.24. Increase of Commitments; Additional Lenders. 
 
(a) So long as no Event of Default has occurred and is continuing, from time to
time after the Closing Date, the Borrower may, upon at least 30 days’ written
notice to the Administrative Agent (who shall promptly provide a copy of such
notice to each Lender), propose to increase the Aggregate Revolving Commitments
by an amount not to exceed $100,000,000 (the amount of any such increase, the
“Additional Commitment Amount”). Each Lender shall have the right for a period
of 15 days following receipt of such notice, to elect by written notice to the
Borrower and the Administrative Agent to increase its Revolving Commitment by a
principal amount equal to its Pro Rata Share of the Additional Commitment
Amount. No Lender (or any successor thereto) shall have any obligation to
increase its Revolving Commitment or its other obligations under this Agreement
and the other Loan Documents, and any decision by a Lender to increase its
Revolving Commitment shall be made in its sole discretion independently from any
other Lender.
 
40

--------------------------------------------------------------------------------


(b) If any Lender shall not elect to increase its Revolving Commitment pursuant
to subsection (a) of this Section 2.24, the Borrower may designate another bank
or other financial institution (which may be, but need not be, one or more of
the existing Lenders) which at the time agrees to, in the case of any such
Person that is an existing Lender, increase its Revolving Commitment and in the
case of any other such Person (an “Additional Lender”), become a party to this
Agreement; provided, however, that any new bank or financial institution must be
acceptable to the Administrative Agent, which acceptance will not be
unreasonably withheld or delayed. The sum of the increases in the Revolving
Commitments of the existing Lenders pursuant to this subsection (b) plus the
Revolving Commitments of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Additional Commitment Amount.
 
(c) An increase in the aggregate amount of the Revolving Commitments pursuant to
this Section 2.24 shall become effective upon the receipt by the Administrative
Agent of a supplement or joinder in form and substance satisfactory to the
Administrative Agent executed by the Borrower, by each Additional Lender and by
each other Lender whose Revolving Commitment is to be increased, setting forth
the new Revolving Commitments of such Lenders and setting forth the agreement of
each Additional Lender to become a party to this Agreement and to be bound by
all the terms and provisions hereof, together with Notes evidencing such
increase in the Commitments, and such evidence of appropriate corporate
authorization on the part of the Borrower with respect to the increase in the
Revolving Commitments and such opinions of counsel for the Borrower with respect
to the increase in the Revolving Commitments as the Administrative Agent may
reasonably request.
 
(d) Upon the acceptance of any such supplement or joinder by the Administrative
Agent, the Aggregate Revolving Commitment Amount shall automatically be
increased by the amount of the Revolving Commitments added through such
supplement or joinder and Annex I shall automatically be deemed amended to
reflect the Revolving Commitments of all Lenders after giving effect to the
addition of such Revolving Commitments.
 
(e) Upon any increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.24 that is not pro rata among all Lenders, (x) within
five Business Days, in the case of any Base Rate Loans then outstanding, and at
the end of the then current Interest Period with respect thereto, in the case of
any Eurodollar Loans then outstanding, the Borrower shall prepay such Loans in
their entirety and, to the extent the Borrower elects to do so and subject to
the conditions specified in Article III, the Borrower shall reborrow Loans from
the Lenders in proportion to their respective Revolving Commitments after giving
effect to such increase, until such time as all outstanding Loans are held by
the Lenders in proportion to their respective Commitments after giving effect to
such increase and (y) effective upon such increase, the amount of the
participations held by each Lender in each Letter of Credit then outstanding
shall be adjusted automatically such that, after giving effect to such
adjustments, the Lenders shall hold participations in each such Letter of Credit
in proportion to their respective Revolving Commitments.
 
41

--------------------------------------------------------------------------------


ARTICLE III  
 
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
Section 3.1.  Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).
 
(a)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including reimbursement or payment
of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Capital Markets, Inc., as
Lead Arranger.
 
(b)  The Administrative Agent (or its counsel) shall have received the
following:
 
(i)  a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;
 
(ii)  duly executed Revolving Credit Notes payable to such Lender and the
Swingline Note payable to the Swingline Lender;
 
(iii)  a certificate of the Secretary or Assistant Secre-tary of the Borrower,
attaching and certifying copies of its bylaws and of the resolutions of its
board of directors, authorizing the execution, delivery and performance of the
Loan Documents to which it is a party and certifying the name, title and true
signature of each officer of the Borrower executing the Loan Documents to which
it is a party;
 
(iv)  certified copies of the articles or certificate of incorporation of the
Borrower, together with certificates of good standing or existence, as may be
avail-able from the Secretary of State of its jurisdiction of organization and
each other jurisdiction where the Borrower is required to be qualified to do
business as a foreign corporation;
 
(v)  a favorable written opinion of Williams Mullen, counsel to the Borrower,
addressed to the Administrative Agent and each of the Lend-ers, and covering
such matters relating to the Borrower, the Loan Documents and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request;
 
(vi)  a certificate, dated the Closing Date and signed by a Responsible Officer,
confirming compliance with the conditions set forth in paragraphs (a), (b) and
(c) of Section 3.2;
 
42

--------------------------------------------------------------------------------


(vii)  a duly executed Notice of Borrowing;
 
(viii)  a duly executed funds disbursement agreement;
 
(ix)  certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of the Borrower or any of
its Subsidiaries, in connection with the execution, delivery, performance,
validity and enforceability of the Loan Documents or any of the transactions
contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired;
 
(x)  copies of (A) the internally prepared quarterly financial statements of
Borrower and its Subsidiaries on a consolidated basis and of the Borrower only
for the Fiscal Quarter ending on March 31, 2006, and (B) the audited
consolidated financial statements for Borrower and its Subsidiaries for the
Fiscal Years ending December 31, 2004 and December 31, 2005; and
 
(xi)  a true and correct copy of that certain Note Purchase and Master Shelf
Agreement, dated as of the date hereof, by and among the Borrower, Prudential
Investment Management, Inc. and the purchasers from time to time party thereto
governing the issuance of the 2006 Prudential Notes.
 
(c)  All “Obligations” (as defined in the Existing Credit Agreement) (other than
contingent obligations that by the terms of the Existing Credit Agreement
survive the termination thereof) have been paid in full, or will be paid in full
with the initial funding hereunder.
 
Upon the satisfaction of the foregoing conditions, the Existing Credit Agreement
and all “Commitments” (as defined therein) shall be deemed terminated.
 
Section 3.2.  Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:
 
(a)  at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist; and
 
(b)  all representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, extension or renewal of such Letter of Credit,
in each case before and after giving effect thereto; and
 
(c)  since the date of the financial statements of the Borrower described in
Section 4.4, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect; and
 
43

--------------------------------------------------------------------------------


(d)  the Borrower shall have delivered the required Notice of Borrowing; and
 
(e)  the Administrative Agent shall have received such other docu-ments,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
sat-isfactory to the Administrative Agent or the Required Lenders.
 
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 3.2.
 
Section 3.3.  Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.
 
ARTICLE IV  
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
 
Section 4.1.  Existence; Power. The Borrower and each of its Material
Subsidiaries (i) is duly orga-nized, validly existing and in good standing as
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) -has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect. 
 
Section 4.2.  Organizational Power; Authorization. The execution, delivery and
performance by the Borrower of the Loan Documents to which it is a party are
within the Borrower’s organizational powers and have been duly authorized by all
necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by the Borrower,
and constitutes, and each other Loan Document to which it is a party, when
executed and delivered by the Borrower, will constitute, valid and binding
obligations of the Borrower, en-forceable against it in accordance with their
re-spective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
 
Section 4.3.  Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement or of the other Loan Documents to
which it is a party (a) do not require any consent or approval of, registration
or filing with, or any action by, any Governmental Authority, except those
 
44

--------------------------------------------------------------------------------


      as have been obtained or made and are in full force and effect, (b) will
not violate any Requirements of Law applicable to the Borrower or any of its
Material Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding on the Borrower or any
of its Material Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Material Subsidiaries and (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Material Subsidiaries,
except Liens (if any) created under the Loan Documents.
 
Section 4.4.  Financial Statements. The Borrower has furnished to each Lender
(i) the audited con-solidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2005 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended prepared by
Ernst & Young LLP and (ii) the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of March 31, 2006, and the related unaudited
consolidated statements of in-come and cash flows for the Fiscal Quarter and
year-to-date period then ending, certified by a Responsible Officer. Such
financial statements fairly present the consolidated financial condition of the
Borrower and its Subsidiaries as of such dates and the consolidated results of
op-erations for such periods in conformity with GAAP consistently applied,
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii). Since December 31, 2005, there
have been no changes with respect to the Borrower and its Subsidiaries which
have had or could reasonably be expected to have, singly or in the aggregate, a
Material Adverse Effect.
 
Section 4.5.  Litigation and Environmental Matters.
 
(a)  No litigation, investigation or proceeding of or before any arbitra-tors or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect, except for those matters listed on
Schedule 4.5(a) or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document.
 
(b)  Except for the matters set forth on Schedule 4.5(b), neither the Borrower
nor any of its Subsidiaries (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, in each case which could reasonably be expected to have a Material
Adverse Effect.
 
Section 4.6.  Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
 
45

--------------------------------------------------------------------------------


      agreements or other instruments binding upon it or its properties, except
where non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. 
 
Section 4.7.  Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) a “holding company” as
defined in, or subject to regulation under, the Public Utility Holding Company
Act of 1935, as amended. The Borrower is not subject to any other regulatory
scheme limiting its ability to incur debt or requiring any approval or consent
from or registration or filing with, any Governmental Authority in connection
therewith.
 
Section 4.8.  Taxes. The Borrower and its Subsidiaries and each other Person for
whose taxes the Borrower or any Subsidiary could become liable have timely filed
or caused to be filed all Federal income tax returns and all other material tax
returns that are re-quired to be filed by them, and have paid all Federal and
material taxes shown to be due and payable on such returns or on any assessments
made against it or its property and all other material taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority,
except where the same are currently being contested in good faith by
ap-propriate proceedings and for which the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves in accordance with SAP
and GAAP. The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of such taxes are adequate, and no tax liabilities
that could be materially in excess of the amount so provided are anticipated.
 
Section 4.9.  Margin Regulations. None of the pro-ceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U of the Board of Governors of the Federal Reserve System as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulation U. Neither the Borrower nor its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying “margin stock.”
 
Section 4.10.  ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
 
46

--------------------------------------------------------------------------------


Section 4.11.  Ownership of Property.
 
(a)  Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in Section
4.4 or purported to have been acquired by the Borrower or any Subsidiary after
said date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are material to the business or
operations of the Borrower and its Subsidiaries are valid and subsisting and are
in full force.
 
(b)  Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Borrower and its Subsidiaries does not infringe in any
material respect on the rights of any other Person.
 
(c)  The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.
 
Section 4.12.  Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the reports (including without limitation all reports that
the Borrower is required to file with the Securities and Exchange Commission),
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.
 
Section 4.13.  Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice, charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority which could reasonably be expected to have a Material Adverse Effect.
All payments due from the Borrower or any of its Subsidiaries pursuant to the
provisions of any collective bargaining agreement have been paid or accrued as a
liability on the books of the Borrower or any such Subsidiary, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
47

--------------------------------------------------------------------------------


Section 4.14.  Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation or organization
of, and the type of each Subsidiary as of the Closing Date.
 
Section 4.15.  Insolvency. After giving effect to the execution and delivery of
the Loan Documents, the making of the Loans under this Agreement, neither the
Borrower nor its Material Subsidiaries will be “insolvent,” within the meaning
of such term as defined in § 101 of Title 11 of the United States Code, as
amended from time to time, or be unable to pay its debts generally as such debts
become due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated.
 
Section 4.16.  Insurance Licenses. Schedule 4.16 sets forth the jurisdiction of
domicile of each Insurance Subsidiary, the line or lines of insurance in which
such Insurance Subsidiary is engaged, the state or states in which such
Insurance Subsidiary is licensed to engage in any line of insurance and, with
respect to each Material Insurance Subsidiary, all of the jurisdictions in which
such Material Insurance Subsidiary holds a License and is authorized to transact
insurance business as of the Closing Date. No License, the loss of which could
reasonably be expected to have a Material Adverse Effect, is the subject of any
proceeding for suspension or revocation. To the Borrower’s knowledge, there is
no sustainable basis for such suspension or revocation, and no such suspension
or revocation has been threatened by any Governmental Authority. To the
Borrower’s knowledge, no Insurance Subsidiary has received written notice from
any Governmental Authority that is deemed to be “commercially domiciled” for
insurance regulatory purposes in any jurisdiction other than that indicated on
Schedule 4.16.
 
Section 4.17.  Reinsurance. The Insurance Subsidiaries, in the ordinary course
of business, cede to other title insurance underwriters (and assume from other
title insurance underwriters) reinsurance on specific title risks pursuant to
one or more standard (American Land Title Association (ALTA)) facultative
reinsurance agreements (each a “Facultative Reinsurance Agreement”). The
Borrower does not have knowledge that any amount recoverable by any Insurance
Subsidiary pursuant to any Facultative Reinsurance Agreement is not fully
collectible in due course. To the knowledge of the Borrower, no Insurance
Subsidiary is in default in any material respect under any Facultative
Reinsurance Agreement. There are no claims in excess of $1,000,000 under any
Facultative Reinsurance Agreement which are being disputed by any Insurance
Subsidiary or any other party to any Facultative Reinsurance Agreement.
 
Section 4.18.  Reserves. Except as set forth on Schedule 4.18, each reserve and
other material liability amount in respect of the insurance business, including,
without limitation, material reserve and other material liability amounts in
respect of insurance policies of each Insurance Subsidiary established or
reflected in the Annual Statement for the year ended December 31, 2005 of such
Insurance Subsidiary, was determined in accordance with usual and customary
industry practice, was fairly stated in accordance with usual and customary
industry practice and was in compliance with the requirement of the insurance
laws, rules and regulations of its state of domicile
 
48

--------------------------------------------------------------------------------


        as of the date thereof. Each Insurance Subsidiary owns assets that
qualify as admitted assets under Applicable Law in an amount at least equal to
the sum of all such reserves and liability amounts and its minimum statutory
capital surplus as required by insurance laws, rules and regulations of its
state of domicile.
 
Section 4.19. OFAC. Neither the Borrower nor any of its Subsidiaries (i) is a
Person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (iii) is a Person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
 
Section 4.20. Patriot Act. Each of the Borrower and its Subsidiaries is in
compliance, in all material respects, with the (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (ii)
the Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
ARTICLE V  
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 5.1.  Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent, with sufficient copies for each Lender:
 
(a)  as soon as available and in any event within 90 days after the end of each
Fiscal Year of Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by Ernst
& Young LLP or other independent public accountants of nationally recognized
standing (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to
 
49

--------------------------------------------------------------------------------


scope of such audit) to the effect that such financial statements present fairly
in all material respects the financial condition and the results of operations
of the Borrower and its Subsidiaries for such Fiscal Year on a consolidated
basis in accordance with GAAP and that the exami-nation by such accountants in
connection with such consoli-dated financial statements has been made in
accordance with generally accepted auditing standards;
 
(b)  as soon as available and in any event within 60 days after the end of each
Fiscal Quarter of the Borrower (other than the fourth Fiscal Quarter of any
Fiscal Year), an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
statements of income and cash flows of the Borrower and its Subsidiaries for
such Fiscal Quarter and the then elapsed portion of such Fiscal Year, setting
forth in each case in comparative form the figures for the corresponding quarter
and the corresponding portion of the Borrower’s previous Fiscal Year;
 
(c)  concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the treasurer or
the principal financial officer of the Borrower;
 
(d)  as soon as avail-able and in any event within 90 days after the end of each
Fiscal Year of the Borrower, an unaudited Borrower only balance sheet as of the
end of such Fiscal Year and the related unaudited statements of in-come and cash
flows of the Borrower for such Fiscal Year, all certified by a Responsible
Officer as having been developed and used in connection with the financial
statements referred to in Section 5.1(a);
 
(e)  as soon as avail-able and in any event within 60 days after the end of each
Fiscal Quarter of the Borrower, (other than the fourth Fiscal Quarter of any
Fiscal Year) an unaudited Borrower only balance sheet as of the end of such
Fiscal Quarter and the related unaudited statements of in-come and cash flows of
the Borrower for such Fiscal Quarter, all certified by a Responsible Officer as
having been developed and used in connection with the financial statements
referred to in Section 5.1(a);
 
(f)  concurrently with the delivery of the financial statements referred to in
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained any knowledge during the
course of their examination of such financial statements of any Default or Event
of Default (which certificate may be limited to the extent required by
accounting rules or guidelines);
 
(g)  as soon as available, and in any event within 30 days after the regulatory
filing date for each such document, copies of the Annual Statement and financial
statements relating thereto of each of the Material Insurance Subsidiaries,
audited and certified by independent certified public accountants of nationally
recognized standing, all such statements to be prepared in accordance with SAP
consistently applied through the period reflected hereof;
 
(h)  as soon as available, and in any event within 15 days after the regulatory
filing date (other than the fourth Fiscal Quarter of any Fiscal Year), copies of
the Quarterly Statement and financial statements relating thereto of each of the
Material
 
50

--------------------------------------------------------------------------------


Insurance Subsidiaries, certified by the chief financial officer or other
appropriate officer of such Material Insurance Subsidiary having substantially
the same authority and responsibility as the chief financial officer, all such
statements to be prepared in accordance with SAP consistently applied through
the period reflected hereof;
 
(i)  promptly and in any event within ten (10) days after obtaining knowledge
thereof, notification of any negative change in ratings given by any nationally
recognized rating agency in respect of any Material Insurance Subsidiary and (i)
upon receipt thereof, copies of ratings analysis by any such nationally
recognized rating agency relating to any Material Insurance Subsidiary;
 
(j)  promptly and in any event within five (5) days after obtaining knowledge
thereof, notification of any changes after the Closing Date in the rating given
by either S&P’s or Moody’s, implicitly or explicitly, in respect of the
Borrower’s senior unsecured Indebtedness;
 
(k)  promptly after the filing of the same with any state insurance regulatory
authority, a copy of any “Management Analysis and Discussion” filed by any
Material Insurance Subsidiary with any such state insurance regulatory authority
(other than as contained in an Annual Statement or a Quarterly Statement); and
 
(l)  promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
 
Section 5.2.  Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a)  the occurrence of any Default or Event of Default;
 
(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
 
(c)  the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
 
(d)  the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000;
 
(e)  the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, in respect of any Material Indebtedness of the Borrower or
any of its Subsidiaries;
 
51

--------------------------------------------------------------------------------


(f)  the receipt of any notice from any Governmental Authority of the expiration
without renewal, revocation or suspension of, or the institution of any
proceedings to revoke or suspend, any License now or hereafter held by any
Material Insurance Subsidiary which is required to conduct insurance business in
compliance with all Applicable Laws and the expiration, revocation or suspension
of which could reasonably be expected to have a Material Adverse Effect;
 
(g)  the receipt of any notice from any Governmental Authority of the
institution of any disciplinary proceedings against or in respect of any
Insurance Subsidiary, or the issuance of any order, the taking of any action or
any request for an extraordinary audit for cause by any Governmental Authority
which if adversely determined could reasonably be expected to have a Material
Adverse Effect;
 
(h)  any judicial or administrative order limiting or controlling the insurance
business of any Insurance Subsidiary (and not the insurance industry generally)
which has been issued or adopted and which has had, or which could reasonably be
expected to have, a Material Adverse Effect; and
 
(i)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 5.3.  Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, fran-chises,
patents, copyrights, trademarks and trade names material to the conduct of its
business and will continue to engage in substantially the same business as
presently conducted or such other businesses that are reasonably related
thereto, including any business in which a “financial holding company” (as
defined in Section 4(k) of the Bank Holding Company Act (12 U.S.C. §1841)) may
engage; provided, that nothing in this Section shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.
 
Section 5.4.  Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 5.5.  Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and claims that could result in a statutory Lien) before the same shall become
delinquent or in default,
 
52

--------------------------------------------------------------------------------


       except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 5.6.  Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP or SAP, as applicable.
 
Section 5.7.  Visitation, Inspection, Etc. The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent or any Lender, to visit and inspect its properties, to examine its books
and records and to make copies and take ex-tracts therefrom, and to discuss its
affairs, finances and ac-counts with any of its officers and with its
independent certified public accountants, all at such reasonable times and as
of-ten as the Administrative Agent or any Lender may reasonably request after
rea-sonable prior notice to the Borrower; provided, however, if an Event of
Default has occurred and is continuing, no prior notice shall be required.
 
Section 5.8.  Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted and (b) maintain with financially sound and reputable
insurance companies, insurance with respect to its prop-erties and business, and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily insured against by companies in the same or similar businesses
operating in the same or similar locations.
 
Section 5.9.  Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of all Loans to fund a portion of the Capital Title Acquisition and
other Acquisitions, to finance working capital needs, capital expenditures and
for other general corporate purposes of the Borrower. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
would violate any rule or regulation of the Board of Governors of the Federal
Reserve System, including Regulations T, U or X. All Letters of Credit will be
used for general corporate purposes. 
 
ARTICLE VI  
 
FINANCIAL COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
53

--------------------------------------------------------------------------------


          Section 6.1.  Leverage Ratio. The Borrower will maintain at all times,
commencing with the Fiscal Quarter ending June 30, 2006, a Leverage Ratio of not
greater than 0.375:1.0.
 
Section 6.2.  Interest Coverage Ratio. The Borrower will maintain, as of the end
of each Fiscal Quarter, commencing with the Fiscal Quarter ending June 30, 2006,
an Interest Coverage Ratio of not less than 3.00:1.0.
 
Section 6.3.  Consolidated Net Worth. The Borrower will not permit its
Consolidated Net Worth at any time to be less than an amount equal to the sum of
(i) 85% of the Consolidated Net Worth as of December 31, 2005 plus (ii) 50% of
Consolidated Net In-come on a cumulative basis for each succeeding Fiscal
Quarter, commencing with the Fiscal Quarter ending March 31, 2006; provided,
that if Consolidated Net Income is negative in any Fiscal Quarter the amount
added for such Fiscal Quarter shall be zero and such negative Consolidated Net
Income shall not reduce the amount of Consolidated Net Income added from any
previous Fiscal Quarter; plus (iii) 100% of the amount by which the Borrower’s
“total stockholders’ equity” is increased as a result of any public or private
offering of common stock of the Borrower after the Closing Date (other than
issuances of stock options to employees and issuances of restricted stock to
employees). Promptly upon the consummation of such offering, the Borrower shall
notify the Administrative Agent in writing of the amount of such increase in
“total stockholders’ equity”.
 
ARTICLE VII  
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:
 
Section 7.1.  Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a)  Indebtedness created pursuant to the Loan Documents;
 
(b)  Intentionally Omitted;
 
(c)  Indebtedness described on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof including the 2006 Prudential Notes;
 
(d)  Indebtedness incurred in connection with leases permitted pursuant to
Section 7.13;
 
(e)  Indebtedness incurred in connection with Arbitrage Liens;
 
54

--------------------------------------------------------------------------------


(f)  Other Indebtedness incurred by the Borrower so long as (1) at the time of
incurrence thereof and after giving pro forma effect thereto, no Default or
Event of Default shall have occurred and be continuing and (2) such Indebtedness
matures no earlier than 180 days after the Revolving Commitment Termination
Date;
 
(g)  Specified Relocation Indebtedness in an aggregate principal amount not to
exceed $25,000,000 at any one time outstanding;
 
(h) Federal Home Loan Bank Borrowings;
 
(i) Indebtedness incurred in connection with Investments permitted by Section
7.4(c); and
 
(j) The 2004 Convertible Debenture.
 
Section 7.2.  Negative Pledge. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired or, except:
 
(a)  Liens, if any, created in favor of the Administrative Agent for the benefit
of the Lenders pursuant to the Loan Documents;
 
(b)  Permitted Encumbrances;
 
(c)  any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary;
 
(d)  Liens securing obligations in respect of Capital Lease Obligations;
provided that such Capital Lease Obligations are otherwise permitted hereunder;
 
(e)  any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (ii) existing on any asset of any Person
at the time such Person is merged with or into the Borrower or any Subsidiary of
the Borrower or (iii) existing on any asset prior to the acquisition thereof by
the Borrower or any Subsidiary of the Borrower; provided, that any such Lien was
not created in the contemplation of any of the foregoing and any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;
and
 
(f)  extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (e) of this Section; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;
 
(g)  Liens arising solely by virtue of any statutory or common law provision
relating to banker's liens, rights of set-off similar rights and remedies as to
deposit accounts or other funds maintained with a creditor depository
institution, provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access
 
55

--------------------------------------------------------------------------------


by the Borrower in excess of those set forth by regulations promulgated by the
Board of Governors of the Federal Reserve, and (ii) such deposit account is not
intended by the Borrower or any Subsidiary to provide collateral to the
depositary institution;
 
(h)  Liens consisting of deposits made by any Insurance Subsidiary with the
insurance regulatory authority in its jurisdiction of domicile or other
statutory Liens or Liens or claims imposed or required by applicable insurance
law or regulation against the assets of any Insurance Subsidiary, in each ease
in favor of all policyholders of such Insurance Subsidiary and in the ordinary
course of such Insurance Subsidiaries business;
 
(i)  Liens upon Permitted Investments of the Borrower or any Subsidiary which
are pledged as collateral for Arbitrage Liens of the Borrower or such
Subsidiary, as applicable;
 
(j)  Liens securing other Indebtedness of the Borrower and its Subsidiaries not
to exceed $25,000,000 in the aggregate at any one time outstanding;
 
(k)  Liens upon real estate owned by a Relocation Subsidiary and securing
Indebtedness permitted by Section 7.1(g);
 
(l)  Liens securing Indebtedness of a Subsidiary owing to the Borrower or to
another Wholly-Owned Subsidiary;
 
(m)  Liens securing leases or sub-leases entered into in the ordinary course of
business pursuant to which the Borrower or a Subsidiary is lessee (excluding
financing leases, synthetic leases and similar arrangements), including
precautionary Uniform Commercial Code financing statements filed in connection
with such leases; provided that the Lien shall attach solely to the property or
assets leased; and
 
(n)  Liens securing obligations in respect of Federal Home Loan Bank Borrowings
permitted hereunder.
 
Section 7.3.  Fundamental Changes. (a)The Borrower will not, and will not permit
any Material Subsidiary to, merge into or consolidate into any other Person, or
permit any other Person to merge into or consolidate with it, or sell, or lease,
transfer or otherwise dispose of (in a single transaction or a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired) or all or substantially all of the stock of any of
its Material Subsidiaries (in each case, whether now owned or hereafter
acquired) or liquidate or dissolve; provided, that if at the time thereof and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing (a) any Material Subsidiary may merge or
consolidate with the Borrower, provided that the Borrower shall be the
continuing or surviving corporation, (b) any Material Subsidiary may merge or
consolidate with any one or more Subsidiaries; provided, that if any transaction
shall be between a Subsidiary which is not a Wholly-Owned Subsidiary and a
Wholly-Owned Subsidiary, the Wholly-Owned Subsidiary shall be the continuing or
surviving corporation; (c) and any Subsidiary may sell or transfer all or
substantially all of its assets (upon voluntary liquidation or otherwise), to
the Borrower or another Wholly-Owned Subsidiary; (d) any
 
56

--------------------------------------------------------------------------------

    Material Subsidiary which is a financial institution (excluding any
Insurance Subsidiary) may consolidate with or be a party to a merger with
another Person, and may dispose of all or substantially all of its assets, and
the Borrower or another Subsidiary may sell, transfer or otherwise dispose of
the Capital Stock of any such Material Subsidiary, in each case, pursuant to a
divestiture of such Material Subsidiary which is specifically mandated by a
regulatory authority having jurisdiction over the Borrower and its Subsidiaries,
provided that (i) at the time of such divestiture and immediately after giving
effect thereto, no Default or Event of Default shall exist and (ii) such
divestiture could not reasonably be expected to have a Material Adverse Effect.
 
(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than businesses substantially the same as presently
conducted or such other businesses that are reasonably related thereto,
including any business in which a “financial holding company” (as defined in
Section 4(k) of the Bank Holding Company Act (12 U.S.C. §1841)) may engage.
 
Section 7.4.  Investments, Loans, Etc. The Borrower shall not purchase or
acquire, or suffer or permit any Subsidiary to purchase or acquire, or make any
commitment therefore, any Capital Stock, equity interest, or any obligations or
other securities of, or any interest in, any Person, or make or commit to make
any Acquisitions, or make or commit to make any advance, loan, extension of
credit or capital contribution to or any other investment in, any Person
including any Affiliate of the Borrower (together, “Investments”), except for:
 
(a)  Investments held by the Borrower or any Subsidiary in the form of cash
equivalents or marketable securities;
 
(b)  extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;
 
(c)  Investments (i) by the Borrower or any of its Subsidiaries in a Subsidiary
or (ii) by any Subsidiary in the Borrower;
 
(d)  Investments incurred in order to consummate Acquisitions (including,
without limitation, the Capital Title Acquisition) of Persons in the title
insurance business or related lines of business including any business in which
a “financial holding company” (as defined in Section 4(k) of the Bank Holding
Company Act (12 U.S.C. §1841)) may engage; provided that (i) no Default or Event
of Default results therefrom; (ii) such Acquisitions are undertaken in
accordance with all applicable Requirements of Law; and (iii) the prior,
effective written consent or approval to such Acquisition of the board of
directors or equivalent governing body of the acquiree is obtained;
 
(e)  Hedging Transactions permitted by Section 7.10;
 
(f)  loans to agents in an amount not to exceed $60,000,000 in the aggregate at
any one time outstanding;
 
57

--------------------------------------------------------------------------------


(g)  Other Investments by Insurance Subsidiaries permitted by the applicable
laws, rules or regulations governing such Insurance Subsidiaries;
 
(h)  Investments by the Borrower or any Subsidiary which is not an Insurance
Subsidiary (including LandAmerica Alliance Company) in joint ventures in the
ordinary course of the business of the Insurance Subsidiaries; and
 
(i)  Investments by the Borrower or any Subsidiary which is not an Insurance
Subsidiary in joint ventures (other than those permitted by Sections 7.4 (g) and
(h)) which total at any time not greater than $15,000,000.
 
Section 7.5.  Restricted Payments. The Borrower shall not declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on any shares of any class of its capital stock, or
purchase, redeem or otherwise acquire for value any shares of its capital stock
or any warrants, rights or options to acquire such shares, now or hereafter
outstanding, except that the Borrower may:
 
(a)  declare and make dividend payments or other distributions payable solely in
its common stock;
 
(b)  purchase, redeem or otherwise acquire shares of its common stock or
warrants or options to acquire any such shares with the proceeds received from
the substantially concurrent issue of new shares of its common stock;
 
(c)   declare or pay cash dividends to its stockholders and purchase, redeem or
otherwise acquire shares of its capital stock or warrants, rights or options to
acquire any such shares for cash; provided, that immediately after giving effect
to such proposed action, no Default or Event of Default would exist;
 
(d)  consummate, perform and settle the 2004 Convertible Debenture Hedges in
cash or shares of the Borrower’s common stock, as required thereunder; and
 
(e) purchase, redeem or otherwise acquire shares of its common stock pursuant to
the terms of a Rabbi Trust.
 
The provisions of this Section 7.5 shall not be deemed to preclude any
conversion of convertible debt issued by the Borrower, including but not limited
to the purchase for cash by the Borrower pursuant to the terms thereof of all of
the holders’ rights thereunder and/or common stock into which such debt is
convertible in lieu of or in conjunction with the conversion of such debt.
 
Section 7.6.  Sale of Assets. The Borrower will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose
of, any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s common stock to any Person other than the Borrower or any other
Subsidiary (or to qualify directors if required by applicable law), except:
 
58

--------------------------------------------------------------------------------


(a)  dispositions of used, worn-out or surplus equipment in the ordinary course
of business;
 
(b)  the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment;
 
(c)  dispositions of Investments by any Insurance Subsidiary;
 
(d)  dispositions (including by way of bulk reinsurance) not otherwise permitted
hereunder which are made for fair market value; provided, that (i) at the time
of any disposition, no Event of Default shall exist or shall result from such
disposition and (ii) the aggregate value of all assets sold pursuant to this
Section 7.6(d) by the Borrower and its Subsidiaries, together, shall not exceed
$40,000,000 in any Fiscal Year;
 
(e)  disposition of the real estate and improvements therein, for fair market
value, of the Borrower’s headquarters located at 101 Gateway Centre Parkway,
Richmond, VA as previously disclosed in the Borrower’s 10Q for the first quarter
of 2006;
 
(f)  ordinary course dispositions of real estate and related properties by
Relocation Subsidiaries in the relocation business;
 
(g)  dispositions of real property received by an Insurance Subsidiary as part
of a settlement or claims resolution under a policy of insurance issued by such
Insurance Subsidiary;
 
(h)  sale of property permitted by Section 7.9;
 
(i)  sale or other disposition of assets in the ordinary course of business;
 
(j)  dispositions of tangible property as part of a like kind exchange under
Section 1031 of the Code entered into in the ordinary course of business;
 
(k)  the Borrower or any Subsidiary may sell, transfer or otherwise dispose of
any Capital Stock of a Subsidiary in connection with a merger or consolidation
permitted (including any merger or consolidation not prohibited) under Section
7.3;
 
(l)  a Material Subsidiary may issue shares of its Capital Stock in connection
with an issuance whereby the Borrower or a Subsidiary maintains its or their, as
applicable, same proportionate interest in the issuing Subsidiary; and
 
(m)  the Borrower or a Subsidiary may transfer assets (including the Capital
Stock of a Subsidiary), and a Subsidiary may issue its Capital Stock, in
connection with an Investment in a joint venture permitted by Sections 7.4(g),
(h) or (i).
 
Section 7.7.  Transactions with Affiliates. The Borrower shall not, and shall
not suffer or permit any Subsidiary to, enter into any transaction with any
Affiliate of the Borrower (other than a Subsidiary), except upon fair and
reasonable terms no less
 
59

--------------------------------------------------------------------------------


    favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm's-length transaction with a Person not an Affiliate of the
Borrower or such Subsidiary.
 
Section 7.8.  ERISA. The Borrower shall not, and shall not suffer or permit any
of its ERISA Affiliates to: (a) engage in a prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan which has
resulted or could reasonably expected to result in liability of the Borrower in
an aggregate amount in excess of $5,000,000; or (b) engage in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA.
 
Section 7.9.  Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred; provided, that the Borrower and its Subsidiaries may enter into
such sale and leaseback transactions so long as the fair market value of the
property transferred pursuant thereto in any calendar year shall not exceed
$50,000,000.
 
Section 7.10.  Hedging Transactions. The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Transaction, other than: (i)
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities, (ii) the 2004 Convertible
Debenture Hedges and (iii) Hedging Transactions entered into with respect to the
2006 Prudential Notes. Solely for the avoidance of doubt, the Borrower
acknowledges that a Hedging Transaction entered into for speculative purposes or
of a speculative nature (which shall be deemed to include any Hedging
Transaction under which the Borrower or any of the Subsidiaries is or may become
obliged to make any payment (i) in connection with the purchase by any third
party of any common stock or any Indebtedness or (ii) as a result of changes in
the market value of any common stock or any Indebtedness) is not a Hedging
Transaction entered into in the ordinary course of business to hedge or mitigate
risks.
 
Section 7.11.  Accounting Changes. The Borrower will not, and will not permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required by GAAP or SAP, as applicable, or
change the fiscal year of the Borrower or of any of its Subsidiaries, except to
change the fiscal year of a Subsidiary to conform its fiscal year to that of the
Borrower.
 
Section 7.12.  Restrictive Agreements. The Borrower will not, and will not
permit any Material Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement that directly or expressly prohibits, restricts or
imposes any condition upon the ability of any Material Subsidiary to pay
dividends or other distributions with respect to its common stock; provided,
that (i) the foregoing shall be
 
60

--------------------------------------------------------------------------------


    subject to, and shall not apply to restrictions or conditions imposed by,
laws, rules, regulations, orders or other restrictions or agreements imposed by
insurance regulators, bank regulators or similar agencies or by  this Agreement
or any other Loan Document, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is sold and such sale is permitted hereunder; and
(iii) the foregoing shall not apply to customary net worth, leverage, cash flow
and similar financial ratios and covenants (including, but not limited to,
financial ratios and covenants such as those contained herein other than those
contained in Section 7.5) which may indirectly restrict or limit the ability of
a Material Subsidiary to pay dividends or distributions with respect to its
common stock. 
 
Section 7.13.  Lease Obligations. The Borrower shall not, and shall not suffer
or permit any Subsidiary to, create or suffer to exist any obligations for the
payment of rent for any property under lease or agreement to lease, except for;
 
(a)  leases of the Borrower and of Subsidiaries in existence on the Closing Date
and any renewal or extension thereof;
 
(b)  operating leases entered into by the Borrower or any Subsidiary after the
Closing Date in the ordinary course of business;
 
(c)  leases entered into by the Borrower or any Subsidiary after the Closing
Date pursuant to sale-leaseback transactions permitted under Section 7.9;
 
(d)  capital leases other than those permitted under clauses (a) and (c) of this
Section, entered into by the Borrower or any Subsidiary after the Closing Date
in the ordinary course of business to finance the acquisition of equipment; and
 
(e)  leases acquired or assumed by the Borrower or any Subsidiary pursuant to an
Acquisition permitted hereunder and any renewal or extension thereof.
 
Section 7.14.  Material Subsidiaries.
 
(a) The Borrower will not at any time, determined in accordance with the most
recently available financial statements delivered by the Borrower pursuant to
Section 5.1(a) or Section 5.1(b), permit all of the then existing Material
Subsidiaries, together with the Borrower, to account for less than (i) 85% of
Consolidated Total Assets as of the end of the immediately preceding Fiscal
Quarter of the Borrower or (ii) 85% of Consolidated Net Income for the four
Fiscal Quarters of the Borrower then most recently ended.
 
(b) If at any time, the Borrower or all of the existing Material Subsidiaries do
not together account for 85% or more of such Consolidated Total Assets and 85%
or more of Consolidated Net Income as provided in Section 7.14(a), the Borrower
shall promptly designate, by written notice to the Lenders, such other
Subsidiaries of the Borrower (which would not otherwise be Material
Subsidiaries) to be deemed Material Subsidiaries hereunder so that such 85%
threshold is satisfied.
 
61

--------------------------------------------------------------------------------


(c)  The Borrower may designate any Subsidiary as a Material Subsidiary and may
de-designate any Material Subsidiary identified in Schedule 7.14 or in a
Compliance Certificate or previously designated as a Material Subsidiary
pursuant to the requirements of this Section 7.14; provided that:
 
(i) the Borrower shall have given not less than ten days’ prior written notice
to the Lenders of such designation or de-designation;
 
(ii) at the time of such designation or de-designation and immediately after
giving effect thereto no Default or Event of Default shall exist (including,
without limitation, under Section 7.14(a));
 
(iii) in the case of the designation of a Subsidiary as a Material Subsidiary,
such Subsidiary shall not at any time after the date of this Agreement have
previously been designated as a Material Subsidiary more than once; and
 
(iv) in the case of the de-designation of a Material Subsidiary, such Material
Subsidiary shall not at any time after the date of this Agreement have
previously been de-designated more than once.
 
 
ARTICLE VIII  
 
EVENTS OF DEFAULT
 
Section 8.1.  Events of Default. If any of the following events (each an “Event
of Default”) shall occur:
 
(a)  the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
 
(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
pay-able under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days; or
 
(c)  any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Sched-ules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document sub-mitted to the Administrative Agent or
the Lenders by the Borrower or any representative of
 
62

--------------------------------------------------------------------------------


the Borrower pursuant to or in connection with this Agreement or any other Loan
Document shall prove to be incorrect when made or deemed made or submitted; or
 
(d)  (i) the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.2, 5.3 (with respect to the Borrower’s existence) or
Articles VI or VII or (ii) the Borrower shall fail to observe or perform any
covenant or agreement contained in Section 5.1 and such failure shall remain
unremedied for 15 days ; or
 
(e)  the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any officer of the Borrower
becomes aware of such failure, or (ii) notice thereof shall have been given to
the Borrower by the Administrative Agent or any Lender; or
 
(f)  the Borrower or any Material Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, and as a consequence the maturity of
such Indebtedness is accelerated; or any such Indebtedness has become or has
been declared to be due and payable, or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or any offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof;
 
(g)  the Borrower or any Material Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Material Subsidiary or for a substantial part of its
assets, (iii) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (iv) make a general assignment for the
benefit of creditors, or (v) take any action for the purpose of effecting any of
the foregoing; or
 
(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Material Subsidiary or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or
 
63

--------------------------------------------------------------------------------


(i)  the Borrower or any Material Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
 
(j)  an ERISA Event (other than an ERISA Event that could reasonably be expected
to result solely in a negative non-cash impact on goodwill and/or earnings)
shall have occurred that, in the opinion of the Required Lenders, when taken
together with other ERISA Events that have occurred, could reasonably be
expected to result in liability to the Borrower and the Subsidiaries in an
aggregate amount exceeding $25,000,000; or
 
(k)  any judgment or order for the payment of money in excess of $25,000,000 in
the aggregate shall be rendered against the Borrower or any Subsidiary, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
 
(l)  any non-monetary judgment or order shall be rendered against the Borrower
or any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
 
(m)  a Change in Control shall occur or exist; or
 
(n)  Any Insurance Subsidiary shall be the subject of a final nonappealable
order imposing a fine in an amount in excess of $5,000,000 in a single instance
or other such orders imposing fines in excess of $25,000,000 in the aggregate
after the Closing Date by or at the request of any state insurance regulatory
agency as a result of the violation by such Insurance Subsidiary of such state’s
applicable insurance laws or the regulations promulgated in connection
therewith;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the follow-ing actions, at the same or different times: (i)
terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; and that, if an Event
of Default specified in either clause (g) or (h) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
 
64

--------------------------------------------------------------------------------


ARTICLE IX  
 
THE ADMINISTRATIVE AGENT
 
Section 9.1.  Appointment of Administrative Agent.
 
(a)  Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
 
(b)  The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article IX with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article IX included the
Issuing Bank with respect to such acts or omissions and (ii) as additionally
provided in this Agreement with respect to the Issuing Bank.
 
Section 9.2.  Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be li-able for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or
 
65

--------------------------------------------------------------------------------


       at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents or attorneys-in-fact selected by it
with reasonable care. The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof (which notice shall include an express reference to such event being a
“Default” or “Event of Default” hereunder) is given to the Administrative Agent
by the Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
may consult with legal counsel (including counsel for the Borrower) concerning
all matters pertaining to such duties.
 
Section 9.3.  Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.
 
Section 9.4.  Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with re-spect to any
action or ac-tions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lend-ers; and the Administrative Agent shall not incur liability to any
Person by rea-son of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
ac-cordance with the instructions of the Required Lenders where required by the
terms of this Agreement.
 
Section 9.5.  Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed, sent or made
by the proper
 
66

--------------------------------------------------------------------------------

Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), indepen-dent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.
 
Section 9.6.  The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept de-posits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.
Section 9.7.  Successor Administrative Agent.
 
(a)  The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no suc-cessor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.
 
(b)  Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall there-upon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retir-ing Administrative Agent’s resignation hereunder, the
provi-sions of this Article IX shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any ac-tions taken or not taken by any of them while it was serving as the
Administrative Agent.
 
67

--------------------------------------------------------------------------------


Section 9.8.  Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.
 
Section 9.9.  Co-Documentation Agents; Co-Syndication Agents. Each Lender hereby
designates US Bank, National Association and JPMorgan Chase Bank as
Co-Documentation Agents and agrees that the Co-Documentation Agents shall have
no duties or obligations under any Loan Documents to any Lender or Borrower.
Each Lender hereby designates Wachovia Bank, National Association and Union Bank
of California, N.A. as Co-Syndication Agents and agrees that the Co-Syndication
Agents shall have no duties or obligations under any Loan Documents to any
Lender or Borrower.
 
ARTICLE X  
 
MISCELLANEOUS
 
Section 10.1.  Notices.
 
(a)  Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 
To the Borrower:           LandAmerica Financial Group, Inc.
101 Gateway Centre Parkway
Richmond, VA 23235
Attention:  Ronald B. Ramos, Treasurer
Telecopy Number: (804) 236-8834


with a copy to:             Williams Mullen
1021 E. Cary Street,
Richmond, VA  23219 
Attention: G. Andrew Nea, Jr.
Telecopy Number: (804) 783-6507




To the Administrative Agent
or Swingline Lender:      SunTrust Bank
919 East Main Street, 22nd Floor
Richmond, Virginia 23219
Attention: Mark Flatin
Telecopy Number: (804) 782-5818


68

--------------------------------------------------------------------------------


With a copy to:        SunTrust Bank
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Ms. Dorris Folsom
Telecopy Number: (404) 658-4906


and
 
King & Spalding LLP
1180 Peachtree Street, N.E.
Atlanta, Georgia 30309
Attention: Carolyn Z. Alford
Telecopy Number: (404) 572-5100


To the Issuing Bank:          SunTrust Bank
25 Park Place, N. E./Mail Code 3706
Atlanta, Georgia 30303
Attention: John Conley
Telecopy Number: (404) 588-8129


To the Swingline Lender:      SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Ms. Dorris Folsom
Telecopy Number: (404) 658-4906


To any other Lender:     the address set forth in the
Administrative  Questionnaire
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Bank shall not be effective until
actually received by such Person at its address specified in this Section 10.1.
 
(b)  Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the
 
69

--------------------------------------------------------------------------------


Loans and all other Obligations hereunder shall not be affected in any way or to
any extent by any failure of the Administrative Agent and the Lenders to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in any such telephonic or facsimile notice.
 
Section 10.2.  Waiver; Amendments.
 
(a)  No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall oper-ate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exer-cise of any other right or power hereunder or thereunder.
The rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclu-sive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
 
(b)  No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the spe-cific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any princi-pal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.21 (b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor or limit the liability of any
such guarantor under any guaranty agreement, without the written consent of each
Lender; (vii) release all or substantially all collateral (if any) securing any
of the Obligation, without the written consent of each Lender; provided further,
that no such agreement shall amend, modify or otherwise affect the rights,
duties or obligations of the
 
70

--------------------------------------------------------------------------------


Administrative Agent, the Swingline Bank or the Issuing Bank without the prior
written consent of such Person.
 
Section 10.3.  Expenses; Indemnification.
 
(a)  The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket costs
and expenses (including, without limitation, the reasonable fees, charges and
disbursements of outside coun-sel and the allocated cost of inside counsel)
incurred by the Administrative Agent, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or any Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)  The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing (each, an
“Indemnitee”) against, and hold each of them harmless from, any and all costs,
losses, liabilities, claims, damages and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, which may be
incurred by or asserted against any Indemnitee arising out of, in connection
with or as a result of (i) the execution or delivery of this Agreement or any
other agreement or instrument contemplated hereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
any of the transactions contemplated hereby, (ii) any Loan or Letter of Credit
or any actual or proposed use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned by the Borrower
or any Subsidiary or any Environmental Liability related in any way to the
Borrower or any Subsidiary or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided, that the Borrower shall not be obligated to indemnify
any Indemnitee for any of the fore-going arising out of such Indemnitee’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment.
 
(c)  The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with re-spect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
 
71

--------------------------------------------------------------------------------


(d)  To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
 
(e)  To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.
 
(f)  All amounts due under this Section shall be payable promptly after written
demand therefor.
 
Section 10.4.  Successors and Assigns.
 
(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)  Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000, in the case of any assignment of a Revolving Loan
or reimbursement obligation of outstanding Letters of Credit, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed), (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned and (iii) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and
 
72

--------------------------------------------------------------------------------


recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Upon (i) the execution and delivery of the Assignment and
Acceptance by the assigning Lender and assignee Lender, (ii) acceptance and
recording thereof by the Administrative Agent pursuant to paragraph (c) of this
Section, (iii) consent thereof from the Borrower to the extent required pursuant
to this clause (b) and (iv) if such assignee Lender is a Foreign Lender,
compliance by such Person with Section 2.20(e), from and after the effective
date specified in each Assignment and Acceptance, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
 
(c)  The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.
 
(d)  Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent, the Swingline Bank or the Issuing Bank sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Swingline Bank, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
with respect to the following to the extent affecting such Participant: (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
date fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
 
73

--------------------------------------------------------------------------------


termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.21(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby , without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release any guarantor or limit the
liability of any such guarantor under any guaranty agreement without the written
consent of each Lender; or (vii) release all or substantially all collateral (if
any) securing any of the Obligations. Subject to paragraph (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.18, 2.19, and 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender, provided such Participant
agrees to be subject to Section 10.7 as though it were a Lender.
 
(e)  A Participant shall not be entitled to receive any greater payment under
Section 2.18 and Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.20 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.20(e) as though it were a Lender.
 
(f)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
Section 10.5.  Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)  This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of New York.
 
(b)  The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
of the Southern District of New York, and of any state court of the State of New
York sitting in New York county and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final
 
74

--------------------------------------------------------------------------------


judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.
 
(c)  The Borrower ir--revocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d)  Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.
 
Section 10.6.  WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.7.  Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made
 
75

--------------------------------------------------------------------------------


        by such Lender and the Issuing Bank, as the case may be; provided, that
the failure to give such notice shall not affect the validity of such set-off
and application.
 
Section 10.8.  Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent constitute the entire agreement
among the parties hereto and thereto regarding the subject matters hereof and
thereof and supersede all prior agreements and understandings, oral or written,
regarding such subject matters.
 
Section 10.9.  Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.18, 2.19, 2.20, and 10.3 and Article
IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the cer-tifi-cates, reports,
notices, and other documents delivered pursu-ant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.
 
Section 10.10.  Severability. Any provision of this Agreement -or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
Section 10.11.  Confidentiality. Each of the Administrative Agent, the Issuing
Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any information designated in writing as
confidential and provided to it by the Borrower or any Subsidiary, except that
such information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender, including without limitation
accountants, legal counsel and other advisors,
 
76

--------------------------------------------------------------------------------

       (ii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority, (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section, or which
becomes available to the Administrative Agent, the Issuing Bank, any Lender or
any Related Party of any of the foregoing on a non-confidential basis from a
source other than the Borrower, (v) in connection with the exercise of any
remedy hereunder or any suit, action or proceeding relating to this Agreement or
the enforcement of rights hereunder, and (ix) subject to provisions
substantially similar to this Section 10.11, to any actual or prospective
assignee or Participant, or (vi) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information. Notwithstanding anything herein to the contrary, any
party to this Agreement (and any employee, representative, or other agent of any
party to this Agreement) may disclose to any and all persons, without limitation
of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to it relating to such tax treatment
and tax structure. However, any such information relating to the tax treatment
or tax structure is required to be kept confidential to the extent necessary to
comply with any applicable federal or state securities laws.
 
Section 10.12.  Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender.
 
Section 10.13.  Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that it is not required to affix its corporate seal to this Agreement
or any other Loan Document pursuant to any requirement of law or regulation,
agrees that this Agreement is delivered by Borrower under seal and waives any
shortening of the statute of limitations that may result from not affixing the
corporate seal to this Agreement or such other Loan Documents.
 
Section 10.14.  Location of Closing. Each Lender acknowledges and agrees that it
has delivered, with the intent to be bound, its executed counterparts of
 
77

--------------------------------------------------------------------------------

      this Agreement to Agent, c/o King & Spalding LLP, 1185 Avenue of the
Americas, New York, New York 10036. Borrower acknowledges and agrees that it has
delivered, with the intent to be bound, its executed counterparts of this
Agreement and each other Loan Document, together with all other documents,
instruments, opinions, certificates and other items required under Section 3.1,
to Agent, c/o King & Spalding LLP, 1185 Avenue of the Americas, New York, New
York 10036. All parties agree that closing of the transactions contemplated by
this Credit Agreement has occurred in New York.
 


 
(remainder of page left intentionally blank)
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 



 
LANDAMERICA FINANCIAL GROUP, INC.
                 
By
/s/ Ronald B. Ramos
     
Name:
Ronald B. Ramos
   
Title:
Senior Vice President and Treasurer








[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------








 
SUNTRUST BANK, as Administrative Agent, as Issuing Bank, as Swingline Lender and
as a Lender
                 
By
/s/ Mark A. Flatin
     
Name:
Mark A. Flatin
   
Title:
Managing Director








[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------





 

 
WACHOVIA BANK, National Association, as Co-Syndication Agent and a Lender
                 
By
/s/ Susan F. Owens
     
Name:
Susan F. Owens
   
Title:
Senior Vice President



 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------





 

 
UNION BANK OF CALIFORNIA, N.A., as Co-Syndication Agent and as a Lender
                 
By
/s/ Lyle Bower
     
Name:
Lyle Bower
   
Title:
Vice President



 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------





 

 
US BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Lender
                 
By
/s/ David W. Johnson
     
Name:
David W. Johnson
   
Title:
AVP & Portfolio Manager








[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION as Co-Documentation Agent and as a
Lender
                 
By
/s/ Lawrence Palumbo, Jr.
     
Name:
Lawrence Palumbo, Jr.
   
Title:
Vice President



 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------





 

 
COMERICA BANK, as a Lender
                 
By
/s/ Luis Garcia
     
Name:
Luis Garcia
   
Title:
Assistant Vice President



 



[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., as a Lender
                 
By
/s/ Mark Short
     
Name:
Mark Short
   
Title:
Vice President


[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------





 

 
PNC BANK, N.A., as a Lender
                 
By
/s/ Paul Devine
     
Name:
Paul Devine
   
Title:
Vice President & Credit Manager



 



[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------







 

 
WELLS FARGO BANK ARIZONA, N.A., as a Lender
                 
By
/s/ Dean Rennell
     
Name:
Dean Rennell
   
Title:
Executive Vice President



 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------



[SCHEDULES AND EXHIBITS OMITTED.]


 



 


--------------------------------------------------------------------------------




 


 